[a249082ehealthinsurances001.jpg]
LEASE BETWEEN AUGUSTINE BOWERS LLC AND EHEALTHINSURANCE SERVICES, INC. DocuSign
Envelope ID: 7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances002.jpg]
IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 1 LEASE THIS LEASE is made as of
[[FinalExecutionDate]], by and between AUGUSTINE BOWERS LLC, a Delaware limited
liability company, hereafter called “Landlord,” and EHEALTHINSURANCE SERVICES,
INC., a Delaware corporation, hereafter called “Tenant.” ARTICLE 1. BASIC LEASE
PROVISIONS Each reference in this Lease to the “Basic Lease Provisions” shall
mean and refer to the following collective terms, the application of which shall
be governed by the provisions in the remaining Articles of this Lease. 1.
Tenant’s Trade Name: N/A 2. Premises: Suite No. 201 Address of Building: 2625
Augustine Drive, Santa Clara, CA 95054 Project Description (as shown on Exhibit
Y to this Lease): Santa Clara Square Offices (The Premises are more particularly
described in Section 2.1). 3. Use of Premises: General office and for no other
use. 4. Estimated Commencement Date: September 1, 2018 5. Lease Term: 123
months, plus such additional days as may be required to cause this Lease to
expire on the final day of the calendar month. 6. Basic Rent: Months of Term or
Period Monthly Rate Per Rentable Square Foot Monthly Basic Rent (rounded to the
nearest dollar) 1 to 12 $3.85 $125,094.00 13 to 24 $3.97 $128,993.00 25 to 36
$4.09 $132,892.00 37 to 48 $4.21 $136,791.00 49 to 60 $4.34 $141,015.00 61 to 72
$4.47 $145,239.00 73 to 84 $4.60 $149,463.00 85 to 96 $4.74 $154,012.00 97 to
108 $4.88 $158,561.00 109 to 120 $5.03 $163,435.00 121 to 123 $5.18 $168,309.00
Notwithstanding the above schedule of Basic Rent to the contrary, as long as
Tenant is not in Default (as defined in Section 14.1) under this Lease, Tenant
shall be entitled to an abatement of 3 full calendar months of Basic Rent in the
aggregate amount of $375,282.00 (i.e. $125,094.00 per month) (the “Abated Basic
Rent”) for the 2nd, 3rd and 4th full calendar months of the Term (the “Abatement
Period”) and an abatement of Operating Expenses for the Abatement Period
(“Abated Operating Expenses”). In the event Tenant Defaults at any time during
the Term beyond any applicable “cure” period with the result that Tenant’s right
to possession of the Premises is terminated, then unamortized Abated Basic Rent
and Abated Operating Expenses to the date of such termination (amortized over
the initial 123 months of the Term), shall immediately become due and payable.
The payment by Tenant of the Abated Basic Rent and Abated Operating Expenses in
the event of a Default shall not limit or affect any of Landlord's other rights,
pursuant to this Lease or at law or in equity. Only Basic Rent and Abated
Operating Expenses shall be abated during the Abatement Period and all other
additional rent and other costs and charges specified in this Lease shall remain
as due and payable pursuant to the provisions of this Lease. 7. Expense Recovery
Period: Every twelve month period during the Term (or portion thereof during the
first and last Lease years) ending June 30. 8. Floor Area of Premises:
approximately 32,492 rentable square feet Floor Area of Building: approximately
183,327 rentable square feet 9. Security Deposit: $1,459,214.00 DocuSign
Envelope ID: 7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A April 24, 201825



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances003.jpg]
IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 2 Guarantor(s): EHEALTH, INC., a
Delaware corporation. Concurrent with Tenant’s execution and delivery of this
Lease, Tenant shall cause the Guarantor to execute and deliver a guarantee in
favor of Landlord on a form provided by Landlord. 10. Broker(s): Irvine
Management Company ("Landlord's Broker") is the agent of Landlord exclusively
and Newmark Cornish & Carey / Santa Clara ("Tenant's Broker") is the agent of
Tenant exclusively. 11. Parking: 107 parking spaces in accordance with the
provisions set forth in Exhibit F to this Lease. 12. Address for Payments and
Notices: LANDLORD TENANT Payment Address: AUGUSTINE BOWERS LLC P.O. Box #841157
San Francisco, CA 94139-1157 Notice Address: THE IRVINE COMPANY LLC 550 Newport
Center Drive Newport Beach, CA 92660 Attn: Senior Vice President, Property
Operations Irvine Office Properties with a copy of notices to: THE IRVINE
COMPANY LLC 550 Newport Center Drive Newport Beach, CA, 92660 Attn: Senior Vice
President, Property Operations Irvine Office Properties After the Commencement
Date: EHEALTHINSURANCE SERVICES, INC. 2625 Augustine Drive, Suite 201 Santa
Clara, CA 95054 Attn: VP, Strategy and Business Operations with a copy of
notices to: EHEALTHINSURANCE SERVICES, INC. 2625 Augustine Drive, Suite 201
Santa Clara, CA 95054 Attn: General Counsel Prior to the Commencement Date:
EHEALTHINSURANCE SERVICES, INC. 340 E. Middlefield Road Mountain View, CA 94043
Attn: VP, Strategy and Business Operations with a copy of notices to:
EHEALTHINSURANCE SERVICES, INC. 340 E. Middlefield Road Mountain View, CA 94043
Attn: General Counsel LIST OF LEASE EXHIBITS (All exhibits, riders and addenda
attached to this Lease are hereby incorporated into and made a part of this
Lease): Exhibit A Description of Premises Exhibit B Operating Expenses Exhibit C
Utilities and Services Exhibit D Tenant’s Insurance Exhibit E Rules and
Regulations Exhibit F Parking Exhibit G Additional Provisions Exhibit H Landlord
Disclosures Exhibit X Work Letter] Exhibit Y Project Description DocuSign
Envelope ID: 7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances004.jpg]
IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 3 ARTICLE 2. PREMISES 2.1. LEASED
PREMISES. Landlord leases to Tenant and Tenant leases from Landlord the Premises
shown in Exhibit A (the “Premises”), containing approximately the floor area set
forth in Item 8 of the Basic Lease Provisions (the “Floor Area”). The Premises
are located in the building identified in Item 2 of the Basic Lease Provisions
(the “Building”), which is a portion of the project described in Item 2 (the
“Project”). Landlord and Tenant stipulate and agree that the Floor Area of
Premises set forth in Item 8 of the Basic Lease Provisions shall be binding on
Landlord and Tenant for all purposes under this Lease. 2.2. ACCEPTANCE OF
PREMISES. Tenant acknowledges that neither Landlord nor any representative of
Landlord has made any representation or warranty with respect to the Premises,
the Building or the Project or the suitability or fitness of either for any
purpose, except as set forth in this Lease. Tenant acknowledges that the
flooring materials which may be installed within portions of the Premises
located on the ground floor of the Building may be limited by the moisture
content of the Building slab and underlying soils. The taking of possession or
use of the Premises by Tenant for any purpose other than construction or to
prepare the Premises for occupancy shall conclusively establish that the
Premises and the Building were in satisfactory condition and in conformity with
the provisions of this Lease in all respects subject only to Landlord’s
obligations expressly contained in Section 3 of Exhibit G in this Lease, and
except for those matters which Tenant shall have brought to Landlord’s attention
on a written punch list. The punch list shall be limited to any items required
to be accomplished by Landlord under the Work Letter attached as Exhibit X, and
shall be delivered to Landlord within 30 days after the Commencement Date (as
defined herein). If there is no Work Letter, or if no items are required of
Landlord under the Work Letter, by taking possession of the Premises Tenant
accepts the improvements in their existing condition, and waives any right or
claim against Landlord arising out of the condition of the Premises subject to
Landlord’s obligations expressly contained in this Lease. Nothing contained in
this Section 2.2 shall affect the commencement of the Term or the obligation of
Tenant to pay rent. Landlord shall diligently complete all punch list items of
which it is notified as provided above. ARTICLE 3. TERM 3.1. GENERAL. The term
of this Lease (“Term”) shall be for the period shown in Item 5 of the Basic
Lease Provisions. The Term shall commence (“Commencement Date”) on the later of
(a) the date the Premises are deemed “ready for occupancy” (as hereinafter
defined) and possession thereof is delivered to Tenant, or (b) September 1,
2018; provided, however, if Tenant commences its regular business activities
within the Premises prior to September 1, 2018, the Commencement Date shall be
the date on which Tenant commences its regular business activities within the
Premises. Promptly following request by Landlord, the parties shall memorialize
on a form provided by Landlord (the "Commencement Memorandum") the actual
Commencement Date and the expiration date (“Expiration Date") of this Lease;
should Tenant fail to execute and return the Commencement Memorandum to Landlord
within 5 business days (or provide specific written objections thereto within
that period), then Landlord's determination of the Commencement and Expiration
Dates as set forth in the Commencement Memorandum shall be conclusive. The
Premises shall be deemed “ready for occupancy” when Landlord, to the extent
applicable, has substantially completed all the work required to be completed by
Landlord pursuant to the Work Letter attached to this Lease but for minor punch
list matters, and has obtained the requisite governmental approvals for Tenant’s
occupancy in connection with such work. 3.2. DELAY IN POSSESSION. If Landlord,
for any reason whatsoever, cannot deliver possession of the Premises to Tenant
on or before the Estimated Commencement Date set forth in Item 4 of the Basic
Lease Provisions, this Lease shall not be void or voidable nor shall Landlord be
liable to Tenant for any resulting loss or damage. However, Tenant shall not be
liable for any rent until the Commencement Date occurs as provided in Section
3.1 above, except that if Landlord’s failure to substantially complete all work
required of Landlord pursuant to Section 3.1(a) above is attributable to any
Tenant Delay (as described in the Work Letter attached to this Lease), then the
Premises shall be deemed ready for occupancy, and Landlord shall be entitled to
full performance by Tenant (including the payment of rent), as of the date
Landlord would have been able to substantially complete such work and deliver
the Premises to Tenant but for Tenant’s Delay(s). 3.3 TERMINATION RIGHT FOR LATE
DELIVERY. Notwithstanding the foregoing, if the Commencement Date has not
occurred on or before the Required Completion Date (defined below), Tenant, as
its sole remedy, may terminate this Lease by giving Landlord written notice of
termination on or before the earlier to occur of: (i) 5 business days after the
Required Completion Date; and (ii) the Commencement Date. In such event, this
Lease shall be deemed null and void and of no further force and effect and
Landlord shall promptly refund any prepaid Rent and Security Deposit, if any,
previously advanced by Tenant under this Lease and, so long as Tenant has not
previously defaulted under any of its obligations under Exhibit X, Work Letter,
the parties hereto shall have no further responsibilities or obligations to each
other with respect to this Lease. The “Required Completion Date” shall mean
March 1, 2019. Landlord and Tenant acknowledge and agree that: (i) the
determination of the Commencement Date shall take into consideration the effect
of any Tenant Delays; and (ii) the Required Completion Date shall be postponed
by the number of days the Commencement Date is delayed due to events of force
majeure; provided, however, in no event shall the Required Completion Date be
extended more than 60 days due to events of force majeure. DocuSign Envelope ID:
7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances005.jpg]
IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 4 ARTICLE 4. RENT AND OPERATING EXPENSES
4.1. BASIC RENT. From and after the Commencement Date, Tenant shall pay to
Landlord without deduction or offset, a Basic Rent for the Premises in the total
amount shown (including subsequent adjustments, if any) in Item 6 of the Basic
Lease Provisions (the “Basic Rent”). If the Commencement Date is other than the
first day of a calendar month, any rental adjustment shown in Item 6 shall be
deemed to occur on the first day of the next calendar month following the
specified monthly anniversary of the Commencement Date. The Basic Rent shall be
due and payable in advance commencing on the Commencement Date and continuing
thereafter on the first day of each successive calendar month of the Term, as
prorated for any partial month. No demand, notice or invoice shall be required.
An installment in the amount of 1 full month’s Basic Rent at the initial rate
specified in Item 6 of the Basic Lease Provisions shall be delivered to Landlord
concurrently with Tenant’s execution of this Lease and shall be applied against
the Basic Rent first due hereunder; the next installment of Basic Rent shall be
due on the first day of the second calendar month of the Term, which installment
shall, if applicable, be appropriately prorated to reflect the amount prepaid
for that calendar month. 4.2. OPERATING EXPENSES. Tenant shall pay Tenant’s
Share of Operating Expenses in accordance with Exhibit B of this Lease. 4.3.
SECURITY DEPOSIT. Concurrently with Tenant’s delivery of this Lease, Tenant
shall deposit with Landlord the sum, if any, stated in Item 9 of the Basic Lease
Provisions (the “Security Deposit”), to be held by Landlord as security for the
full and faithful performance of Tenant’s obligations under this Lease, to pay
any rental sums, including without limitation such additional rent as may be
owing under any provision hereof, and to maintain the Premises as required by
Sections 7.1 and 15.2 or any other provision of this Lease. Upon any Default by
Tenant, Landlord may apply all or part of the Security Deposit to the extent
required to cure such Default and as full or partial compensation for any loss
or damage suffered by Landlord as a result of such Default. If any portion of
the Security Deposit is so applied, Tenant shall within 5 days after written
demand by Landlord deposit cash with Landlord in an amount sufficient to restore
the Security Deposit to its original amount. Landlord shall not be required to
keep the Security Deposit separate from its general funds, and Tenant shall not
be entitled to interest on the Security Deposit. In no event may Tenant utilize
all or any portion of the Security Deposit as a payment toward any rental sum
due under this Lease. Any unapplied balance of the Security Deposit shall be
returned to Tenant or, at Landlord’s option, to the last assignee of Tenant’s
interest in this Lease within 30 days following the termination of this Lease
and Tenant's vacation of the Premises. Tenant hereby waives the provisions of
Section 1950.7 of the California Civil Code, or any similar or successor laws
now or hereafter in effect, in connection with Landlord’s application of the
Security Deposit to prospective rent that would have been payable by Tenant but
for the early termination due to Tenant’s Default (as defined herein). Subject
to the remaining terms of this Section 4.3, Tenant shall have the right to
reduce the amount of the Security Deposit by the amount of $291,842.80 on the
commencement of each of the 25th, 37th, 49th, 61st full calendar months of the
initial Term and by the amount of $123,533.80 on the commencement of the 73rd
full calendar month of the initial Term; provided, however, that each such
reduction shall be conditioned upon (i) Tenant shall not have been in Default in
the payment of Basic Rent or additional rent under this Lease, (ii) as of the
date of Tenant’s request and as of the effective date of the proposed reduction,
no Default shall exist and no event or circumstance shall have occurred, which
with the passage of time or giving of notice, could constitute a Default under
this Lease, (iii) Tenant shall have provided Landlord with audited financial
statements showing positive operating cash flow and positive EBITDA for the
trailing twelve (12) month period, and (iv) Tenant shall have provided Landlord
with notice requesting that the Security Deposit be reduced as provided above
(collectively, the “Security Reduction Notice”) not later than 45 days prior to
the proposed effective date of the reduction in the amount of the Security
Deposit. If Tenant provides Landlord with a Security Reduction Notice and Tenant
is entitled to reduce the Security Deposit as provided herein, Landlord shall
refund the applicable portion of the Security Deposit to Tenant (if Landlord is
then holding the Security Deposit in cash) or authorize the reduction in the
amount of the letter of credit described below (if Tenant has provided such
letter of credit in lieu of a cash Security Deposit) to the reduced amount of
the Security Deposit, as applicable, within 45 days after the later to occur of
(a) Landlord’s receipt of the Security Reduction Notice, or (b) the date upon
which Tenant is entitled to a reduction in the Security Deposit as provided
above. However, notwithstanding anything to the contrary contained above, if
Tenant has been in monetary or material non-monetary Default under this Lease at
any time prior to the effective date of the reduction of the Security Deposit
and Tenant has failed to cure such Default within any applicable cure period,
then Tenant shall have no further right to reduce the amount of the Security
Deposit as described herein. 4.4. LETTER OF CREDIT. Landlord agrees that in lieu
of a cash Security Deposit, Tenant may deliver to Landlord, concurrently with
Tenant's execution of this Lease, a letter of credit in the amount stated in
Item 9 of the Basic Lease Provisions, which letter of credit shall be in form
and with the substance of Exhibit I attached hereto. The letter of credit shall
be issued by a financial institution acceptable to Landlord with a branch in
Santa Clara County, California, at which draws on the letter of credit will be
accepted. The letter of credit shall provide for automatic yearly renewals
throughout the Term of this Lease and shall have an outside expiration date (if
any) that is not earlier than 60 days after the expiration of the Lease Term. In
the event the letter of credit is not continuously renewed through the period
set forth above, or upon any breach under this Lease by Tenant, including
specifically Tenant's failure to pay Rent or to abide by its obligations under
Sections 7.1 and 15.2 below, Landlord shall be entitled to draw upon said letter
of credit by the issuance of Landlord's sole written demand to the issuing
financial institution. Any such draw shall be without waiver of any rights
Landlord may have under this DocuSign Envelope ID:
7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances006.jpg]
IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 5 Lease or at law or in equity as a
result of any Default hereunder by Tenant. Landlord shall authorize reductions
to the Letter of Credit concurrently with each reduction in the amount of the
Security Deposit made in accordance with Section 4.3 above. ARTICLE 5. USES 5.1.
USE. Tenant shall use the Premises only for the purposes stated in Item 3 of the
Basic Lease Provisions and for no other use whatsoever. The uses prohibited
under this Lease shall include, without limitation, use of the Premises or a
portion thereof for (i) offices of any agency or bureau of the United States or
any state or political subdivision thereof; (ii) offices or agencies of any
foreign governmental or political subdivision thereof; or (iii) schools,
temporary employment agencies or other training facilities which are not
ancillary to corporate, executive or professional office use. Tenant shall not
do or permit anything to be done in or about the Premises which will in any way
interfere with the rights or quiet enjoyment of other occupants of the Building
or the Project, or use or allow the Premises to be used for any unlawful
purpose, nor shall Tenant permit any nuisance or commit any waste in the
Premises or the Project. Tenant shall not perform any work or conduct any
business whatsoever in the Project other than inside the Premises. Tenant shall
comply at its expense with all present and future laws, ordinances and
requirements of all governmental authorities that pertain to Tenant or its use
of the Premises, and with all energy usage reporting requirements of Landlord.
Pursuant to California Civil Code § 1938, Landlord hereby states that the
Premises have not undergone inspection by a Certified Access Specialist (CASp)
(defined in California Civil Code § 55.52(a)(3)). Pursuant to Section 1938 of
the California Civil Code, Landlord hereby provides the following notification
to Tenant: "A Certified Access Specialist (CASp) can inspect the subject
premises and determine whether the subject premises comply with all of the
applicable construction-related accessibility standards under state law.
Although state law does not require a CASp inspection of the subject premises,
the commercial property owner or lessor may not prohibit the lessee or tenant
from obtaining a CASp inspection of the subject premises for the occupancy or
potential occupancy of the lessee or tenant, if requested by the lessee or
tenant. The parties shall mutually agree on the arrangements for the time and
manner of the CASp inspection, the payment of the fee for the CASp inspection,
and the cost of making any repairs necessary to correct violations of
construction related accessibility standards within the premises." If Tenant
requests to perform a CASp inspection of the Premises, Tenant shall, at its
cost, retain a CASp approved by Landlord (provided that Landlord may designate
the CASp, at Landlord’s option) to perform the inspection of the Premises at a
time agreed upon by the parties. Tenant shall provide Landlord with a copy of
any report or certificate issued by the CASp (the "CASp Report") and Tenant
shall, at its cost, promptly complete any modifications necessary to correct
violations of construction related accessibility standards identified in the
CASp Report, notwithstanding anything to the contrary in this Lease. Tenant
agrees to keep the information in the CASp Report confidential except as
necessary for the Tenant to complete such modifications. 5.2. SIGNS. Except for
Landlord’s standard lobby wall and suite signage identifying the name “eHealth”
or other “eHealth” name, trademark, and/or logo, so long as such name is not an
Objectionable Name (as defined below), and as otherwise provided in Exhibit G,
Tenant shall have no right to maintain signs in any location in, on or about the
Premises, the Building or the Project and shall not place or erect any signs
that are visible from the exterior of the Building. The size, design, graphics,
material, style, color and other physical aspects of any permitted sign shall be
subject to Landlord's written determination, as determined solely, but
reasonably, by Landlord, prior to installation, that signage is in compliance
with any covenants, conditions or restrictions encumbering the Premises and
Landlord's signage program for the Project, as in effect from time to time and
approved by the City in which the Premises are located ("Signage Criteria").
Prior to placing or erecting any such signs, Tenant shall obtain and deliver to
Landlord a copy of any applicable municipal or other governmental permits and
approvals, except for Landlord’s standard lobby wall and suite signage. Tenant
shall be responsible for all costs of any permitted sign, including, without
limitation, the fabrication, installation, maintenance and removal thereof and
the cost of any permits therefor, except that Landlord shall pay for the initial
installation costs only of the standard lobby wall and suite signage. If Tenant
fails to maintain its sign in good condition, or if Tenant fails to remove same
upon termination of this Lease and repair and restore any damage caused by the
sign or its removal, Landlord may do so at Tenant's expense. Landlord shall have
the right to temporarily remove any signs in connection with any repairs or
maintenance in or upon the Building. The term "sign" as used in this Section
shall include all signs, designs, monuments, displays, advertising materials,
logos, banners, projected images, pennants, decals, pictures, notices,
lettering, numerals or graphics. 5.3 HAZARDOUS MATERIALS. Tenant shall not
generate, handle, store or dispose of hazardous or toxic materials (as such
materials may be identified in any federal, state or local law or regulation) in
the Premises or Project without the prior written consent of Landlord; provided
that the foregoing shall not be deemed to proscribe the use by Tenant of
customary office supplies in normal quantities so long as such use comports with
all applicable laws. Tenant acknowledges that it has read, understands and, if
applicable, shall comply with the provisions of Exhibit H to this Lease, if that
Exhibit is attached. Tenant shall have no liability or responsibility with
respect to the facts described in Exhibit H, nor with respect to any hazardous
or toxic materials which Tenant proves were not caused or knowingly permitted by
Tenant, its agents, employees, contractors, licensees, subtenants or invitees.
Except as disclosed in this Section 5.3 (and/or as may otherwise be disclosed to
Tenant in writing), Landlord represents that, to “Landlord’s knowledge” (as
hereinafter defined), there are no Hazardous Materials in or about the Project
which are in violation of any applicable federal, state or local law, ordinance
or regulation. As used herein, “Landlord’s knowledge” shall mean the actual
knowledge, without duty of inquiry or investigation, of the DocuSign Envelope
ID: 7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances007.jpg]
IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 6 current employees or authorized agents
of Landlord responsible for Hazardous Materials compliance matters. ARTICLE 6.
LANDLORD SERVICES 6.1. UTILITIES AND SERVICES. Landlord and Tenant shall be
responsible to furnish those utilities and services to the Premises to the
extent provided in Exhibit C, subject to the conditions and payment obligations
and standards set forth in this Lease. Landlord shall not be liable for any
failure to furnish any services or utilities when the failure is the result of
any accident or other cause beyond Landlord’s reasonable control, nor shall
Landlord be liable for damages resulting from power surges or any breakdown in
telecommunications facilities or services. Landlord’s temporary inability to
furnish any services or utilities shall not entitle Tenant to any damages,
relieve Tenant of the obligation to pay rent or constitute a constructive or
other eviction of Tenant, except that Landlord shall diligently attempt to
restore the service or utility promptly. Tenant shall comply with all rules and
regulations which Landlord may reasonably establish for the provision of
services and utilities, and shall cooperate with all reasonable conservation
practices established by Landlord. Landlord shall at all reasonable times have
free access to all electrical and mechanical installations of Landlord.
Notwithstanding the foregoing, if as a result of the direct actions of Landlord,
its employees, contractors or authorized agents, for more than three (3)
consecutive business days following written notice to Landlord there is no HVAC
or electricity services to all or a portion of the Premises (exclusive, however,
of service by the Supplemental HVAC Equipment), or such an interruption of other
essential utilities and building services, such as fire protection or water, so
that all or a portion of the Premises cannot be used by Tenant, then Tenant’s
Basic Rent (or an equitable portion of such Basic Rent to the extent that less
than all of the Premises are affected) shall thereafter be abated until the
Premises are again usable by Tenant; provided, however, that if Landlord is
diligently pursuing the repair of such utilities or services and Landlord
provides substitute services reasonably suitable for Tenant’s purposes, as for
example, bringing in portable air-conditioning equipment, then there shall not
be an abatement of Basic Rent. The foregoing provisions shall be Tenant’s sole
recourse and remedy in the event of such an interruption of services, and shall
not apply in case of the actions of parties other than Landlord, its employees,
contractors or authorized agents, or in the case of damage to, or destruction
of, the Premises (which shall be governed by the provisions of Article 11 of the
Lease). Any disputes concerning the foregoing provisions shall be submitted and
resolved in accordance with Section 14.7(b) herein. 6.2. OPERATION AND
MAINTENANCE OF COMMON AREAS. During the Term, Landlord shall operate all Common
Areas within the Building and the Project in good condition and repair and in
substantially the same condition as of the date of this Lease. The term “Common
Areas” shall mean all areas within the Building and other buildings in the
Project which are not held for exclusive use by persons entitled to occupy
space, including without limitation parking areas and structures, driveways,
sidewalks, landscaped and planted areas, hallways and interior stairwells not
located within the premises of any tenant, common electrical rooms, entrances
and lobbies, elevators, and restrooms not located within the premises of any
tenant. 6.3. USE OF COMMON AREAS. The occupancy by Tenant of the Premises shall
include the use of the Common Areas in common with Landlord and with all others
for whose convenience and use the Common Areas may be provided by Landlord,
subject, however, to compliance with Rules and Regulations described in Article
17 below. Landlord shall at all times during the Term have exclusive control of
the Common Areas, and may restrain or permit any use or occupancy, except as
otherwise provided in this Lease or in Landlord’s rules and regulations. Tenant
shall keep the Common Areas clear of any obstruction or unauthorized use related
to Tenant’s operations. Landlord may temporarily close any portion of the Common
Areas for repairs, remodeling and/or alterations, to prevent a public dedication
or the accrual of prescriptive rights, or for any other reasonable purpose.
Landlord’s temporary closure of any portion of the Common Areas for such
purposes shall not deprive Tenant of reasonable access to the Premises. 6.4.
CHANGES AND ADDITIONS BY LANDLORD. Landlord reserves the right to make
alterations or additions to the Building or the Project or to the attendant
fixtures, equipment and Common Areas, and such change shall not entitle Tenant
to any abatement of rent or other claim against Landlord. No such change shall
deprive Tenant of reasonable access to or use of the Premises or reduce the
number of parking spaces granted under this Lease. ARTICLE 7. REPAIRS AND
MAINTENANCE 7.1. TENANT’S MAINTENANCE AND REPAIR. Except as set forth in Section
7.2 below and subject to Landlord’s obligations expressly contained in Section 3
of Exhibit G of this Lease and further subject to Articles 11 and 12, Tenant at
its sole expense shall make all repairs necessary to keep the Premises and all
improvements and fixtures therein in the condition as existed on the
Commencement Date, excepting ordinary wear and tear, casualty and condemnation.
Notwithstanding Section 7.2 below, Tenant’s maintenance obligation shall include
without limitation all appliances, interior glass, doors, door closures,
hardware, fixtures, fire extinguisher equipment and other equipment installed in
the Premises and all Alterations constructed by Tenant pursuant to Section 7.3
below, together with the “Supplemental HVAC Equipment” (defined in Section 7.2
below). All repairs and other work performed by Tenant or its contractors shall
be subject to the terms of Sections 7.3 and 7.4 below. Alternatively, should
Landlord or its management agent agree to make a repair on behalf of Tenant and
at Tenant’s request, Tenant shall DocuSign Envelope ID:
7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances008.jpg]
IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 7 promptly reimburse Landlord as
additional rent for all reasonable costs incurred (including the standard
supervision fee, but not to exceed five percent (5%)) upon submission of an
invoice. 7.2. LANDLORD’S MAINTENANCE AND REPAIR. Subject to Articles 11 and 12,
Landlord shall provide service, maintenance and repair with respect to the
heating, ventilating and air conditioning (“HVAC”) equipment of the Building
(exclusive of the “Supplemental HVAC Equipment” as hereinafter defined) and
shall maintain in good repair the Common Areas, roof (including the roof
membrane), foundations, footings, the exterior surfaces of the exterior walls of
the Building (including exterior glass), and the structural, electrical, life
safety, mechanical and plumbing systems of the Building (including elevators, if
any, serving the Building), except to the extent provided in Section 7.1 above.
Landlord need not make any other improvements or repairs except as specifically
required under this Lease, and nothing contained in this Section 7.2 shall limit
Landlord’s right to reimbursement from Tenant for maintenance, repair costs and
replacement costs as provided elsewhere in this Lease. Notwithstanding any
provision of the California Civil Code or any similar or successor laws to the
contrary, Tenant understands that it shall not make repairs at Landlord’s
expense or by rental offset. Except as provided in Section 11.1 and Article 12
below, there shall be no abatement of rent and no liability of Landlord by
reason of any injury to or interference with Tenant’s business arising from the
making of any repairs, alterations or improvements to any portion of the
Building, including repairs to the Premises, nor shall any related activity by
Landlord constitute an actual or constructive eviction; provided, however, that
in making repairs, alterations or improvements, Landlord shall interfere as
little as reasonably practicable with the conduct of Tenant’s business in the
Premises. Tenant hereby waives any and all rights under and benefits of
subsection 1 of Section 1932, and Sections 1941 and 1942 of the California Civil
Code, or any similar or successor laws now or hereafter in effect. Subject to
the express provisions of Section 3 of Exhibit G b and to the limitations set
forth in Exhibit B, all costs of any maintenance, repairs and replacements on
the part of Landlord provided hereunder shall be considered part of Project
Costs. As used herein, “Supplemental HVAC Equipment” shall mean those HVAC units
serving only the Premises and installed by or for Tenant, which Supplemental
HVAC Equipment shall be serviced, replaced, maintained and repaired by Tenant at
its sole cost and expense. 7.3. ALTERATIONS. Except as otherwise provided in
this Section, Tenant shall make no alterations, additions, fixtures, or
improvements to the Premises (collectively referred to as “Alterations”) without
the prior written consent of Landlord, which shall not be unreasonably withheld.
Notwithstanding the foregoing, Tenant may make Alterations to the Premises
costing less than One Dollar ($1.00) per square foot of the improved portion of
the Premises during each calendar year of the Term without Landlord’s consent,
provided, however, that any Alterations which change the structural, electrical
or mechanical systems of the Premises, or which require a governmental permit as
a prerequisite to the construction thereof, shall require Landlord’s prior
written consent, which shall not be unreasonably withheld. Notwithstanding
anything to the contrary contained in either of the foregoing sentences,
however, no Alterations shall: (i) affect the exterior of the Building or
outside areas (or be visible from adjoining sites), or (ii) adversely affect or
penetrate any of the structural portions of the Building, including but not
limited to the roof, or (iii) fail to comply with any applicable governmental
requirements, or (iv) result in the Premises requiring building services beyond
the level normally provided to other tenants, or (v) interfere in any manner
with the proper functioning of, or Landlord’s access to, any mechanical,
electrical, plumbing or HVAC systems, facilities or equipment located in or
serving the Building, or (vi) diminish the value of the Premises including,
without limitation, using lesser quality materials than those existing in the
Premises, or (viii) alter or replace Standard Improvements. Further, in the
event that any Alteration would result in a change from Landlord’s building
standard materials and specifications for the Project (“Standard Improvements”),
then subject to Landlord’s election contained in the last paragraph of this
Section 7.3, Tenant shall be responsible for the cost of replacing such
non-standard improvement (“Non-Standard Improvement”) with the applicable
Standard Improvement (“Replacements”) which Replacements shall be completed
prior to the Expiration Date or earlier termination of this Lease. Landlord may
impose, as a condition to its consent, any requirements that Landlord in its
discretion may deem reasonable, including but not limited to a requirement that
all work in excess of One Hundred Thousand Dollars ($100,000) be covered by a
lien and completion bond reasonably satisfactory to Landlord. Tenant shall use
Landlord’s reasonably designated mechanical and electrical contractors, obtain
all required permits for the Alterations and shall perform the work in
compliance with all applicable laws, regulations and ordinances with contractors
reasonably acceptable to Landlord. Landlord shall be entitled to a supervision
fee in the amount of 5% of the cost of such Alterations either requiring a
permit from the City of Santa Clara or affecting any mechanical, electrical,
plumbing or HVAC systems, facilities or equipment located in or serving the
Building. Landlord may elect to cause its architect to review Tenant’s
architectural plans, and the reasonable cost of that review shall be reimbursed
by Tenant. Should the Alterations proposed by Tenant and consented to by
Landlord change the floor plan of the Premises, then Tenant shall, at its
expense, furnish Landlord with as-built drawings and CAD disks compatible with
Landlord’s systems. Unless Landlord otherwise agrees in writing, all Alterations
affixed to the Premises, including without limitation all Tenant Improvements
constructed pursuant to the Work Letter (except as otherwise provided in the
Work Letter), but excluding moveable trade fixtures, equipment, personal
property, and furniture, shall become the property of Landlord and shall be
surrendered with the Premises at the end of the Term, except that Landlord may,
as provided in the next succeeding paragraph of this Section 7.3, require Tenant
to remove by the Expiration Date, or sooner termination date of this Lease, all
or any Alterations (including without limitation all telephone and data cabling)
installed either by Tenant or by Landlord at Tenant’s request (collectively, the
“Required Removables”). In connection with its removal of Required Removables,
Tenant shall repair any damage to the Premises arising from that removal and
shall restore the affected area to its pre-existing condition, reasonable wear
and tear excepted. DocuSign Envelope ID: 7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances009.jpg]
IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 8 If Landlord conditions its consent on
the same, Landlord shall have the right to require Tenant to remove any
Non-Standard Improvements, and to replace the same in accordance with the
applicable standards set forth above, as of the Expiration Date or sooner
termination of this Lease; provided, however, that all telephone and data
cabling installed by Tenant shall in all events be removed by Tenant as of the
Expiration Date or sooner termination of this Lease. Any Alterations for which
Landlord’s consent is not given, however, shall be subject to Landlord’s right,
exercisable at any time, to require same to be removed (and replaced in
accordance with the standards set forth above) at the Expiration Date or sooner
termination of this Lease. 7.4. MECHANIC’S LIENS. Tenant shall keep the Premises
free from any liens arising out of any work performed, materials furnished, or
obligations incurred by or for Tenant. Upon request by Landlord, Tenant shall
promptly cause any such lien to be released by posting a bond in accordance with
California Civil Code Section 8424 or any successor statute. In the event that
Tenant shall not, within 30 days following Tenant’s actual notice of the
imposition of any lien, cause the lien to be released of record by payment or
posting of a proper bond, Landlord shall have, in addition to all other
available remedies, the right to cause the lien to be released by any means it
deems proper, including payment of or defense against the claim giving rise to
the lien. All reasonable expenses so incurred by Landlord, including Landlord’s
attorneys’ fees, shall be reimbursed by Tenant promptly following Landlord’s
demand, together with interest from the date of payment by Landlord at the
maximum rate permitted by law until paid. Tenant shall give Landlord no less
than 10 days’ prior notice in writing before commencing construction of any kind
on the Premises. 7.5. ENTRY AND INSPECTION. Landlord shall at all reasonable
times have the right to enter the Premises to inspect them, to supply services
in accordance with this Lease, to make repairs and renovations as reasonably
deemed necessary by Landlord, and to submit the Premises to prospective or
actual purchasers or encumbrance holders (or, during the final twelve months of
the Term or when an uncured Default exists, to prospective tenants), all without
being deemed to have caused an eviction of Tenant and without abatement of rent
except as provided elsewhere in this Lease. If reasonably necessary, Landlord
may temporarily close all or a portion of the Premises to perform repairs,
alterations and additions. Except in emergencies or to provide Building
services, Landlord shall provide Tenant with reasonable prior verbal notice of
entry. In exercising any of Landlord’s rights of entry, inspection, repair,
maintenance and construction under this Lease, including, without limitation,
under Sections 5.3, 6.1, 6.4 and this Section 7.5, Landlord shall comply with
Tenant’s reasonable security measures and operating procedures and shall use
commercially reasonable efforts to minimize any disruption to Tenant. Further,
Landlord shall not exercise any such rights in any such manner as would
unreasonably interfere with Tenant’s use of, access to, or parking at the
Premises. ARTICLE 8. [INTENTIONALLY OMITTED] ARTICLE 9. ASSIGNMENT AND
SUBLETTING 9.1. RIGHTS OF PARTIES. Tenant shall not, directly or indirectly,
assign, sublease, transfer or encumber any interest in this Lease or allow any
third party to use any portion of the Premises (collectively or individually, a
“Transfer”) without the prior written consent of Landlord, which consent shall
not be unreasonably withheld if Landlord does not exercise its recapture rights.
Tenant agrees that it is not unreasonable for Landlord to withhold consent to a
Transfer to a proposed assignee or subtenant who is an existing tenant or
occupant of the Building or Project or to a prospective tenant with whom
Landlord or Landlord's affiliate has been "actively negotiating" (as herein
defined) to become a tenant at the Building or Project (provided Landlord has
available space in the Project for such existing tenant or occupant or
prospective tenant). As used herein, “actively negotiating” shall mean that the
prospect shall have countered a written proposal from Landlord in writing within
six (6) months prior to Tenant’s proposed transfer for the lease of space in the
Building or the Project. Within 15 business days after receipt of executed
copies of the transfer documentation and such other information as Landlord may
request, Landlord shall either: (a) consent to the Transfer by execution of a
consent agreement in a form reasonably designated by Landlord; (b) refuse to
consent to the Transfer; or (c) recapture (and terminate the Lease as to) the
portion of the Premises that Tenant is proposing to Transfer, except in
connection with a “Permitted Transfer” (as defined below). Tenant hereby waives
the provisions of Section 1995.310 of the California Civil Code, or any similar
or successor Laws, now or hereinafter in effect, and all other remedies,
including, without limitation, any right at law or equity to terminate this
Lease, on its own behalf and, to the extent permitted under all applicable laws,
on behalf of the proposed transferee. In no event shall any Transfer release or
relieve Tenant from any obligation under this Lease, as same may be amended.
Tenant shall pay Landlord a review fee of $1,000.00 for Landlord’s review of any
requested Transfer. Tenant shall pay Landlord, as additional Rent, 50% of all
rent and other consideration which Tenant receives as a result of a Transfer
(other than a Permitted Transfer) that is in excess of the sum of: (i) the Rent
payable to Landlord for the portion of the Premises and Term covered by the
Transfer and (ii) the direct out-of-pocket costs, as evidenced by third party
invoices provided to Landlord, incurred by Tenant to effect the Transfer
(including, without limitation, brokerage commissions, legal fees and tenant
improvements costs paid by Tenant in connection with such subletting or
assignment). If Tenant is in Default, Landlord may require that all sublease
payments be made directly to Landlord, in which case Tenant shall receive a
credit against Rent in the amount of Tenant’s share of payments received by
Landlord. 9.2. PERMITTED TRANSFER. Notwithstanding the foregoing, Tenant may
assign this Lease to a successor to Tenant by merger, consolidation or the
purchase of substantially all of Tenant’s assets, or DocuSign Envelope ID:
7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances010.jpg]
IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 9 assign this Lease or sublet all or a
portion of the Premises to an Affiliate (defined below), without the consent of
Landlord but subject to the provisions of Section 9.3, only if all of the
following conditions are satisfied (a “Permitted Transfer”): (i) Tenant is not
then in Default hereunder; (ii) Tenant gives Landlord written notice at least 10
business days before such Permitted Transfer; and (iii) the successor entity
resulting from any merger or consolidation of Tenant or the sale of all or
substantially all of the assets of Tenant, has a net worth (computed in
accordance with generally accepted accounting principles, except that intangible
assets such as goodwill, patents, copyrights, and trademarks shall be excluded
in the calculation (“Net Worth”)) at the time of the Permitted Transfer that is
at least equal to the Net Worth of Tenant immediately before the Permitted
Transfer, or, in Landlord’s reasonable determination, such transferee has
sufficient Net Worth to perform Tenant’s obligations under this Lease, evidence
of which, satisfactory to Landlord, shall be presented to Landlord prior to such
Permitted Transfer; provided, however, that the provisions of this clause (iii)
shall not apply to transfers to an Affiliate. Tenant’s notice to Landlord shall
include reasonable information and documentation evidencing the Permitted
Transfer and showing that each of the above conditions has been satisfied. If
requested by Landlord, Tenant’s successor shall sign and deliver to Landlord a
commercially reasonable form of assumption agreement. “Affiliate” shall mean an
entity controlled by, controlling or under common control with Tenant. A sale or
transfer of Tenant’s capital stock shall not be deemed an assignment, subletting
or any other transfer of this Lease or the Premises. “Affiliate” shall mean an
entity controlled by, controlling or under common control with Tenant. 9.3.
EFFECT OF TRANSFER. No subletting or assignment, even with the consent of
Landlord, shall relieve Tenant, or any successor-in-interest to Tenant
hereunder, of its obligation to pay rent and to perform all its other
obligations under this Lease. Each assignee, other than Landlord, shall be
deemed to assume all obligations of Tenant under this Lease and shall be liable
jointly and severally with Tenant for the payment of all rent, and for the due
performance of all of Tenant’s obligations, under this Lease. Such joint and
several liability shall not be discharged or impaired by any subsequent
modification or extension of this Lease. Consent by Landlord to one or more
transfers shall not operate as a waiver or estoppel to the future enforcement by
Landlord of its rights under this Lease. ARTICLE 10. INSURANCE AND INDEMNITY
10.1. TENANT’S INSURANCE. Tenant, at its sole cost and expense, shall provide
and maintain in effect the insurance described in Exhibit D. Evidence of that
insurance must be delivered to Landlord prior to the Commencement Date. 10.2.
LANDLORD’S INSURANCE. Landlord shall provide the following types of insurance,
with or without deductible and in amounts and coverages as may be determined by
Landlord in its reasonable discretion: property insurance, including fire,
vandalism, malicious mischief and such other additional perils as may be
included in a standard “special form” policy, subject to standard exclusions
(such as, but not limited to, earthquake and flood exclusions), covering the
full replacement value of the Building and the Project (the “Property Policy”).
In addition, Landlord may, at its election, obtain insurance coverages for such
other risks as Landlord or its Mortgagees may from time to time deem
appropriate, including earthquake, terrorism and commercial general liability
coverage. Landlord shall not be required to carry insurance of any kind on any
tenant improvements or Alterations in the Premises installed by Tenant or its
contractors or otherwise removable by Tenant (collectively, "Tenant
Installations"), or on any trade fixtures, furnishings, equipment, interior
plate glass, signs or items of personal property in the Premises, and Landlord
shall not be obligated to repair or replace any of the foregoing items should
damage occur. All proceeds of insurance maintained by Landlord upon the Building
and Project shall be the property of Landlord, whether or not Landlord is
obligated to or elects to make any repairs. 10.3. JOINT INDEMNITY. (a) To the
fullest extent permitted by law, but subject to Section 10.4 below, Tenant shall
defend, indemnify and hold harmless Landlord and Landlord’s agents, employees,
lenders, and affiliates, from and against any and all negligence, claims,
liabilities, damages, costs or expenses arising either before or after the
Commencement Date which arise from or are caused by Tenant’s use or occupancy of
the Premises, the Building or the Common Areas of the Project, or from the
conduct of Tenant’s business, or from any activity, work, or thing done,
permitted or suffered by Tenant or Tenant’s agents, employees, subtenants,
vendors, contractors, invitees or licensees in or about the Premises, the
Building or the Common Areas of the Project, or from any Default in the
performance of any obligation on Tenant’s part to be performed under this Lease,
or from any act, omission or negligence on the part of Tenant or Tenant’s
agents, employees, subtenants, vendors, contractors, invitees or licensees.
Notwithstanding the foregoing, Tenant shall not be obligated to indemnify
Landlord against any liability or expense to the extent it is ultimately
determined that the same was caused by the negligence or willful misconduct of
Landlord, its agents, contractors or employees. In cases of alleged negligence
asserted by third parties against Landlord which arise out of, are occasioned
by, or in any way attributable to Tenant, its agents, employees, contractors,
licensees or invitees use and occupancy of the Premises, the Building or the
Common Areas, or from the conduct of its business or from any activity, work or
thing done, permitted or suffered by Tenant or its agents, employees, invitees
or licensees on Tenant’s part to be performed under this Lease, or from any
negligence or willful misconduct of Tenant, its agents, employees, licensees or
invitees, Tenant shall accept any tender of defense for Landlord and shall,
notwithstanding any allegation of negligence or willful misconduct on the part
of the Landlord, defend Landlord with counsel reasonably satisfactory to
Landlord and protect and hold Landlord harmless and pay all costs, expenses and
attorneys’ fees incurred in connection with such litigation, provided that
Tenant shall not be liable for any such injury or damage, and Landlord shall
reimburse Tenant for the reasonable attorneys’ fees and costs DocuSign Envelope
ID: 7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances011.jpg]
IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 10 for the attorney representing both
parties, all to the extent and in the proportion that such injury or damage is
ultimately determined by a court of competent jurisdiction (or in connection
with any negotiated settlement agreed to by Landlord) to be attributable to the
active negligence or willful misconduct of Landlord. Upon Landlord’s request,
Tenant shall at Tenant’s sole cost and expense, retain a separate attorney
reasonably selected by Landlord to represent Landlord in any such suit if
Landlord reasonably determines that the representation of both Tenant and
Landlord by the same attorney would cause a conflict of interest; provided,
however, that to the extent and in the proportion that the injury or damage
which is the subject of the suit is ultimately determined by a court of
competent jurisdiction (or in connection with any negotiated settlement agreed
to by Landlord) to be attributable to the active negligence or willful
misconduct of Landlord, Landlord shall reimburse Tenant for the reasonable legal
fees and costs of the separate attorney retained by Tenant. (b) To the fullest
extent permitted by law, but subject to the express limitations on liability
contained in this Lease (including, without limitation, the provisions of
Sections 10.5 and 14.8 of this Lease), Tenant shall not indemnify Landlord for,
and Landlord shall defend, indemnify, protect, save and hold harmless Tenant,
its agents and any and all affiliates of Tenant, including without limitation,
any corporations, or other entities controlling, controlled by or under common
control with Tenant, from and against, any and all claims, liabilities, costs or
expenses arising either before or after the Commencement Date from the active
negligence or willful misconduct of Landlord, its employees or authorized agents
in connection with the operation, maintenance or repair of the Common Areas of
the Project. The provisions of this Subsection 10.3(b) shall expressly survive
the expiration or sooner termination of this Lease. 10.4. LANDLORD’S
NONLIABILITY. Subject only to the express indemnity obligations contained in
Section 10.3 of this Lease but notwithstanding any other provision of this Lease
to the contrary, Landlord shall not be liable to Tenant, its employees, agents
and invitees, and Tenant hereby waives all claims against Landlord, its
employees and agents for injury to any person, resulting from any condition
including, but not limited to, acts or omissions (criminal or otherwise) of
third parties and/or other tenants of the Project, or their agents, employees or
invitees, fire, explosion, falling plaster, steam, gas, electricity, water or
rain which may leak or flow from or into any part of the Premises or from the
breakage, leakage, obstruction or other defects of the pipes, sprinklers, wires,
appliances, plumbing, air conditioning, electrical works or other fixtures in
the Building, whether the damage or injury results from conditions arising in
the Premises or in other portions of the Building. Notwithstanding any provision
of this Lease to the contrary, including, without limitation, the provisions of
Section 10.3 of this Lease, Landlord shall not be liable to Tenant, its
employees, agents and invitees, and Tenant hereby waives all claims against
Landlord, for loss of or damage to any property, or any other loss, cost,
damage, injury or liability to property whatsoever resulting from fire,
explosion, falling plaster, steam, gas, electricity, water or rain which may
leak or flow from or into any part of the Premises or from the breakage,
leakage, obstruction or other defects of the pipes, sprinklers, wires,
appliances, plumbing, air conditioning, electrical works or other fixtures in
the Building, whether the damage or injury results from conditions arising in
the Premises or in other portions of the Building. It is understood that any
such condition may require the temporary evacuation or closure of all or a
portion of the Building. Should Tenant elect to receive any service from a
concessionaire, licensee or third party tenant of Landlord, Tenant shall not
seek recourse against Landlord for any breach or liability of that service
provider. Notwithstanding anything to the contrary contained in this Lease, in
no event shall Landlord be liable for Tenant’s loss or interruption of business
or income (including without limitation, Tenant’s consequential damages, lost
profits or opportunity costs), or for interference with light or other similar
intangible interests. Tenant shall immediately notify Landlord in case of fire
or accident in the Premises, the Building or the Project and of defects in any
improvements or equipment. 10.5. WAIVER OF SUBROGATION. Notwithstanding anything
to the contrary contained in this Lease, Landlord and Tenant each hereby waives
all rights of recovery against the other on account of loss and damage
occasioned to the property of such waiving party to the extent that the waiving
party is entitled to proceeds for such loss and damage under any property
insurance policies carried or otherwise required to be carried by this Lease or
which would normally be covered by a standard “special form” policy of property
insurance; provided however, that the foregoing waiver shall not apply to the
extent of Tenant’s obligation to pay deductibles under any such policies and
this Lease. All of Landlord’s and Tenant’s repair and indemnity obligations
under this Lease shall be subject to the waiver contained in this Section 10.5.
ARTICLE 11. DAMAGE OR DESTRUCTION 11.1. RESTORATION. (a) If the Building of
which the Premises are a part is damaged as the result of an event of casualty,
then subject to the provisions below, Landlord shall repair that damage as soon
as reasonably possible unless Landlord reasonably determines that: (i) the
Premises have been materially damaged and there is less than 1 year of the Term
remaining on the date of the casualty; or (ii) proceeds necessary to pay the
full cost of the repair are not available from Landlord’s Property Policy and/or
from its other property insurance policies (if any), insurance, including
without limitation earthquake insurance, plus any additional amounts Tenant
elects, at its option, to contribute, excluding, however, the deductible (for
which Tenant shall be responsible to reimburse Landlord as a “Project Cost”,
subject to the terms and limitations of Section (g) of Exhibit B attached to
this Lease). Should Landlord elect not to repair the damage for one of the
preceding reasons, Landlord shall so notify Tenant in the “Casualty Notice” (as
defined below), and this Lease shall terminate as of the date of delivery of
that notice. DocuSign Envelope ID: 7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances012.jpg]
IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 11 (b) As soon as reasonably practicable
following the casualty event but not later than 60 days thereafter, Landlord
shall notify Tenant in writing (“Casualty Notice”) of Landlord’s election, if
applicable, to terminate this Lease. If this Lease is not so terminated, the
Casualty Notice shall set forth the anticipated period for repairing the
casualty damage. If the anticipated repair period exceeds 270 days, then either
party may elect to terminate this Lease by written notice to the other within 10
business days following delivery of the Casualty Notice. In addition, Tenant may
terminate this Lease within 10 business days following receipt of such Casualty
Notice if the casualty has occurred within the final twelve (12) months of the
Term and such material damage has a materially adverse impact on Tenant’s
continued use of the Premises. (c) In the event that neither Landlord nor Tenant
terminates this Lease pursuant to Section 11.1(b), Landlord shall, at Landlord’s
sole cost and expense, repair all material damage to the Premises or the
Building as soon as reasonably possible and this Lease shall continue in effect
for the remainder of the Term. Upon notice from Landlord, Tenant shall assign or
endorse over to Landlord (or to any party designated by Landlord) all property
insurance proceeds payable to Tenant under Tenant's insurance with respect to
any Tenant Installations and Landlord shall restore any such Tenant
Installations. In the absence of any such notice from Landlord, restoration of
the Tenant Installations shall be Tenant’s responsibility at its sole cost and
expense. (d) From and after the casualty event, the rental to be paid under this
Lease shall be abated in the same proportion that the Floor Area of the Premises
that is rendered unusable by the damage from time to time bears to the total
Floor Area of the Premises. (e) Notwithstanding anything to the contrary
contained in this Section 11.1, if for any reasons other than delays caused by
Tenant, or other matters beyond Landlord’s reasonable control (not to exceed
thirty (30) days in the aggregate), the Premises and/or the Building have not
been substantially repaired within the time period specified in the Casualty
Notice, then Tenant may, by written notice to Landlord given at any time
thereafter but prior to the actual date of the substantial completion of the
repair of the Premises or the Building, elect to terminate this Lease.
Notwithstanding the foregoing, if at any time during the construction period,
Landlord reasonably determines that the substantial completion of said repairs
will be delayed beyond the time period specified in the Casualty Notice (for
reasons other than Tenant-caused delays and/or force majeure delays not
exceeding 30 days in the aggregate), then Landlord may notify Tenant in writing
of such determination and of a new outside date for completion of such repairs,
and Tenant must elect within ten (10) days of receipt of such notice to either
terminate this Lease or waive its right to terminate this Lease provided such
repairs are substantially completed prior to the new outside date established by
Landlord in such notice to Tenant. Tenant’s failure to elect to terminate this
Lease within such ten (10) day period shall be deemed Tenant’s waiver of its
right to terminate this Lease as provided in this paragraph as to the previous
outside date, but not as to the new outside date established by said notice.
11.2. LEASE GOVERNS. Tenant agrees that the provisions of this Lease, including
without limitation Section 11.1, shall govern any damage or destruction and
shall accordingly supersede any contrary statute or rule of law. ARTICLE 12.
EMINENT DOMAIN Either party may terminate this Lease if any material part of the
Premises is taken or condemned for any public or quasi-public use under Law, by
eminent domain or private purchase in lieu thereof (a “Taking”). Landlord shall
also have the right to terminate this Lease if there is a Taking of any portion
of the Building or Project which would have a material adverse effect on
Landlord’s ability to profitably operate the remainder of the Building. The
termination shall be effective as of the effective date of any order granting
possession to, or vesting legal title in, the condemning authority. If this
Lease is not terminated, Basic Rent and Tenant’s Share of Operating Expenses
shall be appropriately adjusted to account for any reduction in the square
footage of the Building or Premises. All compensation awarded for a Taking shall
be the property of Landlord and the right to receive compensation or proceeds in
connection with a Taking are expressly waived by Tenant; provided, however,
Tenant may file a separate claim for Tenant's personal property and fixtures and
Tenant’s relocation expenses, and business interruption expenses recoverable
from the taking authority. If only a part of the Premises is subject to a Taking
and this Lease is not terminated, Landlord, with reasonable diligence, will
restore the remaining portion of the Premises as nearly as practicable to the
condition immediately prior to the Taking. Tenant agrees that the provisions of
this Lease shall govern any Taking and shall accordingly supersede any contrary
statute or rule of law. ARTICLE 13. SUBORDINATION; ESTOPPEL CERTIFICATE 13.1.
SUBORDINATION. Tenant accepts this Lease subject and subordinate to any
mortgage(s), deed(s) of trust, ground lease(s) or other lien(s) now or
subsequently arising upon the Premises, the Building or the Project, and to
renewals, modifications, refinancings and extensions thereof (collectively
referred to as a “Mortgage”); provided, that so long as no uncured Default
exists under this Lease, Tenant’s possession and quiet enjoyment of the Premises
shall not be disturbed and this Lease shall not terminate in the event of
termination of any such ground or underlying lease, or the foreclosure of any
such mortgage or deed of trust, to which this Lease has been subordinated
pursuant to this Section. The party having the benefit of a Mortgage shall be
referred to as a “Mortgagee”. This clause shall be self- operative, but upon
request from a Mortgagee, Tenant shall, upon not less than twenty (20) days
prior DocuSign Envelope ID: 7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances013.jpg]
IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 12 written notice from Landlord, execute
a commercially reasonable subordination and attornment agreement in favor of the
Mortgagee, provided such agreement provides a non-disturbance covenant
benefiting Tenant. Alternatively, a Mortgagee shall have the right at any time
to subordinate its Mortgage to this Lease. Upon request, Tenant, without charge,
shall attorn to any successor to Landlord’s interest in this Lease in the event
of a foreclosure of any mortgage. Tenant agrees that any purchaser at a
foreclosure sale or lender taking title under a deed in lieu of foreclosure
shall not be responsible for any act or omission of a prior landlord, shall not
be subject to any offsets or defenses Tenant may have against a prior landlord,
and shall not be liable for the return of the Security Deposit not actually
recovered by such purchaser nor bound by any rent paid in advance of the
calendar month in which the transfer of title occurred; provided that the
foregoing shall not release the applicable prior landlord from any liability for
those obligations. Tenant acknowledges that Landlord’s Mortgagees and their
successors-in-interest are intended third party beneficiaries of this Section
13.1. Notwithstanding the foregoing, upon written request by Tenant, Landlord
will use reasonable efforts to obtain a non- disturbance, subordination and
attornment agreement from Landlord's then current Mortgagee on such Mortgagee's
then current standard form of agreement. "Reasonable efforts" of Landlord shall
not require Landlord to incur any cost, expense or liability to obtain such
agreement, it being agreed that Tenant shall be responsible for any fee or
review costs charged by the Mortgagee. Landlord's failure to obtain a non-
disturbance, subordination and attornment agreement for Tenant shall have no
effect on the rights, obligations and liabilities of Landlord and Tenant or be
considered to be a default by Landlord hereunder. 13.2. ESTOPPEL CERTIFICATE.
Tenant shall, within 10 business days after receipt of a written request from
Landlord, execute and deliver a commercially reasonable estoppel certificate in
favor of those parties as are reasonably requested by Landlord (including a
Mortgagee or a prospective purchaser of the Building or the Project). ARTICLE
14. DEFAULTS AND REMEDIES 14.1. TENANT’S DEFAULTS. In addition to any other
event of default set forth in this Lease, the occurrence of any one or more of
the following events (following the expiration of any cure period set forth
below, if any is provided) shall constitute a “Default” by Tenant: (a) The
failure by Tenant to make any payment of Rent required to be made by Tenant, as
and when due, where the failure continues for a period of 5 days after written
notice from Landlord to Tenant. The term “Rent” as used in this Lease shall be
deemed to mean the Basic Rent and all other sums required to be paid by Tenant
to Landlord pursuant to the terms of this Lease. (b) Except as provided in
Article 9 of this Lease, the assignment, sublease, encumbrance or other Transfer
of the Lease by Tenant, either voluntarily or by operation of law, whether by
judgment, execution, transfer by intestacy or testacy, or other means, where
such assignment, sublease, encumbrance or other transfer remains in effect for a
period of fifteen (15) days after written notice from Landlord to Tenant. (c)
The discovery by Landlord that any financial statement provided by Tenant, or by
any affiliate, successor or guarantor of Tenant, was materially false. (d)
Except where a specific time period is otherwise set forth for Tenant’s
performance in this Lease (in which event the failure to perform by Tenant
within such time period shall be a Default), the failure or inability by Tenant
to observe or perform any of the covenants or provisions of this Lease to be
observed or performed by Tenant, other than as specified in any other subsection
of this Section 14.1, where the failure continues for a period of 30 days after
written notice from Landlord to Tenant. However, if the nature of the failure is
such that more than 30 days are reasonably required for its cure, then Tenant
shall not be deemed to be in Default if Tenant commences the cure within 30
days, and thereafter diligently pursues the cure to completion. The notice
periods provided herein are in lieu of, and not in addition to, any notice
periods provided by law, and Landlord shall not be required to give any
additional notice under California Code of Civil Procedure Section 1161, or any
successor statute, in order to be entitled to commence an unlawful detainer
proceeding (but the foregoing shall not limit or modify the cure periods
specifically set forth in this Section 14). 14.2. LANDLORD’S REMEDIES. (a) Upon
the occurrence of any Default by Tenant, then in addition to any other remedies
available to Landlord, Landlord may exercise the following remedies: (i)
Landlord may terminate Tenant’s right to possession of the Premises by any
lawful means, in which case this Lease shall terminate and Tenant shall
immediately surrender possession of the Premises to Landlord. Such termination
shall not affect any accrued obligations of Tenant under this Lease. Upon
termination, Landlord shall have the right to reenter the Premises and remove
all persons and property. Landlord shall also be entitled to recover from
Tenant: (1) The worth at the time of award of the unpaid Rent which had been
earned at the time of termination; DocuSign Envelope ID:
7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances014.jpg]
IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 13 (2) The worth at the time of award of
the amount by which the unpaid Rent which would have been earned after
termination until the time of award exceeds the amount of such loss that Tenant
proves could have been reasonably avoided; (3) The worth at the time of award of
the amount by which the unpaid Rent for the balance of the Term after the time
of award exceeds the amount of such loss that Tenant proves could be reasonably
avoided; (4) Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result from Tenant’s default, including, but not limited to, the cost of
recovering possession of the Premises, commissions and other expenses of
reletting, including necessary repair, renovation, improvement and alteration of
the Premises for a new tenant, reasonable attorneys’ fees, and any other
reasonable costs; and (5) At Landlord’s election, all other amounts in addition
to or in lieu of the foregoing as may be permitted by law. Any sum, other than
Basic Rent, shall be computed on the basis of the average monthly amount
accruing during the 24 month period immediately prior to Default, except that if
it becomes necessary to compute such rental before the 24 month period has
occurred, then the computation shall be on the basis of the average monthly
amount during the shorter period. As used in subparagraphs (1) and (2) above,
the “worth at the time of award” shall be computed by allowing interest at the
rate of 10% per annum. As used in subparagraph (3) above, the “worth at the time
of award” shall be computed by discounting the amount at the discount rate of
the Federal Reserve Bank of San Francisco at the time of award plus 1%. (ii)
Landlord may elect not to terminate Tenant’s right to possession of the
Premises, in which event Landlord may continue to enforce all of its rights and
remedies under this Lease, including the right to collect all rent as it becomes
due. Efforts by the Landlord to maintain, preserve or relet the Premises, or the
appointment of a receiver to protect the Landlord’s interests under this Lease,
shall not constitute a termination of the Tenant’s right to possession of the
Premises. In the event that Landlord elects to avail itself of the remedy
provided by this subsection (ii), Landlord shall not unreasonably withhold its
consent to an assignment or subletting of the Premises subject to the reasonable
standards for Landlord’s consent as are contained in this Lease. (b) The various
rights and remedies reserved to Landlord in this Lease or otherwise shall be
cumulative and, except as otherwise provided by California law, Landlord may
pursue any or all of its rights and remedies at the same time. No delay or
omission of Landlord to exercise any right or remedy shall be construed as a
waiver of the right or remedy or of any breach or Default by Tenant. No payment
by Tenant or receipt by Landlord of a lesser amount than the rent required by
this Lease shall be deemed to be other than a partial payment on account of the
earliest due stipulated rent, nor shall any endorsement or statement on any
check or letter be deemed an accord and satisfaction and Landlord shall accept
the check or payment without prejudice to Landlord’s right to recover the
balance of the rent or pursue any other remedy available to it. Tenant hereby
waives any right of redemption or relief from forfeiture under California Code
of Civil Procedure Section 1174 or 1179, or under any successor statute, in the
event this Lease is terminated by reason of any Default by Tenant. No act or
thing done by Landlord or Landlord’s agents during the Term shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept a
surrender shall be valid unless in writing and signed by Landlord. No employee
of Landlord or of Landlord’s agents shall have any power to accept the keys to
the Premises prior to the termination of this Lease, and the delivery of the
keys to any employee shall not operate as a termination of the Lease or a
surrender of the Premises. 14.3. LATE PAYMENTS. Any Rent due under this Lease
that is not paid to Landlord within 5 days of the date when due shall bear
interest at the maximum rate permitted by law from the date due until fully
paid. The payment of interest shall not cure any Default by Tenant under this
Lease. In addition, Tenant acknowledges that the late payment by Tenant to
Landlord of rent will cause Landlord to incur costs not contemplated by this
Lease, the exact amount of which will be extremely difficult and impracticable
to ascertain. Those costs may include, but are not limited to, administrative,
processing and accounting charges, and late charges which may be imposed on
Landlord by the terms of any ground lease, mortgage or trust deed covering the
Premises. Accordingly, if any rent due from Tenant shall not be received by
Landlord or Landlord’s designee within 5 days after the date due, then Tenant
shall pay to Landlord, in addition to the interest provided above, a late charge
for each delinquent payment equal to the greater of (i) 5% of that delinquent
payment or (ii) $100.00. Notwithstanding the foregoing, the late fee for the
initial late payment of Basic Rent and/or Operating Expenses during each
calendar year of the Term shall be waived. Acceptance of a late charge by
Landlord shall not constitute a waiver of Tenant’s Default with respect to the
overdue amount, nor shall it prevent Landlord from exercising any of its other
rights and remedies. 14.4. RIGHT OF LANDLORD TO PERFORM. If Tenant is in Default
of any of its obligations under the Lease, Landlord shall have the right to
perform such obligations. Tenant shall reimburse Landlord for the cost of such
performance upon demand together with an administrative charge equal to 5% of
the cost of the work performed by Landlord. 14.5. DEFAULT BY LANDLORD. Landlord
shall not be deemed to be in default in the performance of any obligation under
this Lease unless and until it has failed to perform the obligation within 30
days after written notice by Tenant to Landlord specifying in reasonable detail
the nature and DocuSign Envelope ID: 7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances015.jpg]
IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 14 extent of the failure; provided,
however, that if the nature of Landlord’s obligation is such that more than 30
days are required for its performance, then Landlord shall not be deemed to be
in default if it commences performance within the 30 day period and thereafter
diligently pursues the cure to completion. Tenant hereby waives any right to
terminate or rescind this Lease as a result of any default by Landlord hereunder
or any breach by Landlord of any promise or inducement relating hereto, and
Tenant agrees that its remedies shall be limited to a suit for actual damages
and/or injunction and shall in no event include any consequential damages, lost
profits or opportunity costs. 14.6. EXPENSES AND LEGAL FEES. Should either
Landlord or Tenant bring any action in connection with this Lease, the
prevailing party shall be entitled to recover as a part of the action its
reasonable attorneys’ fees, and all other reasonable costs. The prevailing party
for the purpose of this paragraph shall be determined by the trier of the facts.
14.7. WAIVER OF JURY TRIAL/JUDICIAL REFERENCE. (a) LANDLORD AND TENANT EACH
ACKNOWLEDGES THAT IT IS AWARE OF AND HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE
WITH RESPECT TO ITS RIGHT TO TRIAL BY JURY, AND EACH PARTY DOES HEREBY EXPRESSLY
AND KNOWINGLY WAIVE AND RELEASE ALL SUCH RIGHTS TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY HERETO AGAINST THE OTHER
(AND/OR AGAINST ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, OR SUBSIDIARY OR
AFFILIATED ENTITIES) ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS LEASE, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY
CLAIM OF INJURY OR DAMAGE. (b) In the event that the jury waiver provisions of
Section 14.7(a) are not enforceable under California law, then, unless otherwise
agreed to by the parties, the provisions of this Section 14.7(b) shall apply.
Landlord and Tenant agree that any disputes arising in connection with this
Lease (including but not limited to a determination of any and all of the issues
in such dispute, whether of fact or of law) shall be resolved (and a decision
shall be rendered) by way of a general reference as provided for in Part 2,
Title 8, Chapter 6 (§§ 638 et. seq.) of the California Code of Civil Procedure,
or any successor California statute governing resolution of disputes by a court
appointed referee. Nothing within this Section 14.7 shall apply to an unlawful
detainer action. 14.8 SATISFACTION OF JUDGMENT. The obligations of Landlord do
not constitute the personal obligations of the individual partners, trustees,
directors, officers, members or shareholders of Landlord or its constituent
partners or members. Should Tenant recover a money judgment against Landlord,
such judgment shall be satisfied only from the interest of Landlord in the
Project and out of the rent or other income from such property receivable by
Landlord, and no action for any deficiency may be sought or obtained by Tenant.
ARTICLE 15. END OF TERM 15.1. HOLDING OVER. If Tenant holds over for any period
after the Expiration Date (or earlier termination of the Term) without the prior
written consent of Landlord, such tenancy shall constitute a tenancy at
sufferance only and a Default by Tenant; such holding over with the prior
written consent of Landlord shall constitute a month-to-month tenancy commencing
on the 1st day following the termination of this Lease and terminating 30 days
following delivery of written notice of termination by either Landlord or Tenant
to the other. In either of such events, possession shall be subject to all of
the terms of this Lease, except that the monthly rental shall be 150% of the
total monthly rental for the month immediately preceding the date of
termination. The acceptance by Landlord of monthly hold-over rental in a lesser
amount shall not constitute a waiver of Landlord's right to recover the full
amount due unless otherwise agreed in writing by Landlord. If Tenant fails to
surrender the Premises upon the expiration of this Lease despite demand to do so
by Landlord, Tenant shall indemnify and hold Landlord harmless from all loss or
liability, including without limitation, any claims made by any succeeding
tenant relating to such failure to surrender. The foregoing provisions of this
Section 15.1 are in addition to and do not affect Landlord’s right of re-entry
or any other rights of Landlord under this Lease or at law. 15.2. SURRENDER OF
PREMISES; REMOVAL OF PROPERTY. Upon the Expiration Date or upon any earlier
termination of this Lease, Tenant shall quit and surrender possession of the
Premises to Landlord in as good order, condition and repair as on the
Commencement Date or as hereafter may be improved by Landlord or Tenant,
reasonable wear and tear, casualty, condemnation, and repairs which are
Landlord’s obligation excepted, and shall remove all wallpapering, and voice
and/or data transmission cabling installed by or for Tenant and Required
Removables, the Supplemental HVAC Equipment together with all personal property
and debris, and shall perform all work required under Section 7.3 of this Lease.
If Tenant shall fail to comply with the provisions of this Section 15.2,
Landlord may effect the removal and/or make any repairs, and the cost to
Landlord shall be additional rent payable by Tenant upon demand. ARTICLE 16.
PAYMENTS AND NOTICES All sums payable by Tenant to Landlord shall be paid,
without deduction or offset, in lawful money of the United States to Landlord at
its address set forth in Item 12 of the Basic Lease Provisions, or at any other
place as Landlord may designate in writing. Unless this Lease expressly provides
otherwise, as for example in the payment of rent pursuant to Section 4.1, all
payments shall be due and payable within 5 DocuSign Envelope ID:
7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances016.jpg]
IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 15 business days after demand. All
payments requiring proration shall be prorated on the basis of the number of
days in the pertinent calendar month or year, as applicable. Any notice,
election, demand, consent, approval or other communication to be given or other
document to be delivered by either party to the other may be delivered to the
other party, at the address set forth in Item 12 of the Basic Lease Provisions,
by personal service, or by any courier or “overnight” express mailing service.
Either party may, by written notice to the other, served in the manner provided
in this Article, designate a different address. The refusal to accept delivery
of a notice, or the inability to deliver the notice (whether due to a change of
address for which notice was not duly given or other good reason), shall be
deemed delivery and receipt of the notice as of the date of attempted delivery.
If more than one person or entity is named as Tenant under this Lease, service
of any notice upon any one of them shall be deemed as service upon all of them.
ARTICLE 17. RULES AND REGULATIONS Tenant agrees to comply with the Rules and
Regulations attached as Exhibit E, and any reasonable and nondiscriminatory
amendments, modifications and/or additions as may be adopted and published by
written notice to tenants by Landlord for the safety, care, security, good
order, or cleanliness of the Premises, Building, Project and/or Common Areas.
Landlord shall not be liable to Tenant for any violation of the Rules and
Regulations or the breach of any covenant or condition in any lease or any other
act or conduct by any other tenant, and the same shall not constitute a
constructive eviction hereunder. One or more waivers by Landlord of any breach
of the Rules and Regulations by Tenant or by any other tenant(s) shall not be a
waiver of any subsequent breach of that rule or any other. Tenant’s failure to
keep and observe the Rules and Regulations shall constitute a default under this
Lease. In the case of any conflict between the Rules and Regulations and this
Lease, this Lease shall be controlling. ARTICLE 18. BROKER’S COMMISSION The
parties recognize as the broker(s) who negotiated this Lease the firm(s) whose
name(s) is (are) stated in Item 10 of the Basic Lease Provisions, and agree that
Landlord shall be responsible for the payment of brokerage commissions to those
broker(s) unless otherwise provided in this Lease. It is understood that
Landlord's Broker represents only Landlord in this transaction and Tenant's
Broker (if any) represents only Tenant. Each party warrants that it has had no
dealings with any other real estate broker or agent in connection with the
negotiation of this Lease, and agrees to indemnify and hold the other party
harmless from any cost, expense or liability (including reasonable attorneys’
fees) for any compensation, commissions or charges claimed by any other real
estate broker or agent employed or claiming to represent or to have been
employed by the indemnifying party in connection with the negotiation of this
Lease. The foregoing agreement shall survive the termination of this Lease.
ARTICLE 19. TRANSFER OF LANDLORD’S INTEREST In the event of any transfer of
Landlord’s interest in the Premises (other than to a Mortgagee), provided the
transferee assumes in writing the transferor’s obligations under this Lease
accruing from and after the effective date of said transfer, the transferor
shall be automatically relieved of all obligations on the part of Landlord
accruing under this Lease from and after the date of the transfer, provided that
Tenant is duly notified of the transfer. Any funds held by the transferor in
which Tenant has an interest, including without limitation, the Security
Deposit, shall be turned over, subject to that interest, to the transferee. No
Mortgagee to which this Lease is or may be subordinate shall be responsible in
connection with the Security Deposit unless the Mortgagee actually receives the
Security Deposit. It is intended that the covenants and obligations contained in
this Lease on the part of Landlord shall, subject to the foregoing, be binding
on Landlord, its successors and assigns, only during and in respect to their
respective successive periods of ownership. ARTICLE 20. INTERPRETATION 20.1.
NUMBER. Whenever the context of this Lease requires, the words “Landlord” and
“Tenant” shall include the plural as well as the singular. 20.2. HEADINGS. The
captions and headings of the articles and sections of this Lease are for
convenience only, are not a part of this Lease and shall have no effect upon its
construction or interpretation. 20.3. JOINT AND SEVERAL LIABILITY. If more than
one person or entity is named as Tenant, the obligations imposed upon each shall
be joint and several and the act of or notice from, or notice or refund to, or
the signature of, any one or more of them shall be binding on all of them with
respect to the tenancy of this Lease, including, but not limited to, any
renewal, extension, termination or modification of this Lease. 20.4. SUCCESSORS.
Subject to Sections 13.1 and 22.3 and to Articles 9 and 19 of this Lease, all
rights and liabilities given to or imposed upon Landlord and Tenant shall extend
to and bind their respective heirs, executors, administrators, successors and
assigns. Nothing contained in this Section 20.4 is intended, or shall be
construed, to grant to any person other than Landlord and Tenant and their
successors and assigns any rights or remedies under this Lease. 20.5. TIME OF
ESSENCE. Time is of the essence with respect to the performance of every
provision of this Lease in which time of performance is a factor. DocuSign
Envelope ID: 7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances017.jpg]
IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 16 20.6. CONTROLLING LAW/VENUE. This
Lease shall be governed by and interpreted in accordance with the laws of the
State of California. Should any litigation be commenced between the parties in
connection with this Lease, such action shall be prosecuted in the applicable
State Court of California in the county in which the Building is located. 20.7.
SEVERABILITY. If any term or provision of this Lease, the deletion of which
would not adversely affect the receipt of any material benefit by either party
or the deletion of which is consented to by the party adversely affected, shall
be held invalid or unenforceable to any extent, the remainder of this Lease
shall not be affected and each term and provision of this Lease shall be valid
and enforceable to the fullest extent permitted by law. 20.8. WAIVER. One or
more waivers by Landlord or Tenant of any breach of any term, covenant or
condition contained in this Lease shall not be a waiver of any subsequent breach
of the same or any other term, covenant or condition. Consent to any act by one
of the parties shall not be deemed to render unnecessary the obtaining of that
party’s consent to any subsequent act. No breach of this Lease shall be deemed
to have been waived unless the waiver is in a writing signed by the waiving
party. 20.9. INABILITY TO PERFORM. In the event that either party shall be
delayed or hindered in or prevented from the performance of any work or in
performing any act required under this Lease by reason of any cause beyond the
reasonable control of that party, then the performance of the work or the doing
of the act shall be excused for the period of the delay and the time for
performance shall be extended for a period equivalent to the period of the
delay. The provisions of this Section 20.9 shall not operate to excuse Tenant
from the prompt payment of Rent. 20.10. ENTIRE AGREEMENT. This Lease and its
exhibits and other attachments cover in full each and every agreement of every
kind between the parties concerning the Premises, the Building, and the Project,
and all preliminary negotiations, oral agreements, understandings and/or
practices, except those contained in this Lease, are superseded and of no
further effect. Tenant waives its rights to rely on any representations or
promises made by Landlord or others which are not contained in this Lease. No
verbal agreement or implied covenant shall be held to modify the provisions of
this Lease, any statute, law, or custom to the contrary notwithstanding. 20.11.
QUIET ENJOYMENT. Upon the observance and performance of all the covenants, terms
and conditions on Tenant’s part to be observed and performed, and subject to the
other provisions of this Lease, Tenant shall have the right of quiet enjoyment
and use of the Premises for the Term without hindrance or interruption by
Landlord or any other person claiming by or through Landlord. 20.12. SURVIVAL.
All covenants of Landlord or Tenant which reasonably would be intended to
survive the expiration or sooner termination of this Lease, including without
limitation any warranty or indemnity hereunder, shall so survive and continue to
be binding upon and inure to the benefit of the respective parties and their
successors and assigns. ARTICLE 21. EXECUTION AND RECORDING 21.1. COUNTERPARTS;
DIGITAL SIGNATURES. This Lease may be executed in one or more counterparts, each
of which shall constitute an original and all of which shall be one and the same
agreement. The parties agree to accept a digital image (including but not
limited to an image in the form of a PDF, JPEG, GIF file, or other e-signature)
of this Lease, if applicable, reflecting the execution of one or both of the
parties, as a true and correct original. 21.2. CORPORATE AND PARTNERSHIP
AUTHORITY. If Tenant is a corporation, limited liability company or partnership,
Tenant represents and warrants that each individual executing this Lease on
behalf of Tenant is duly authorized to execute and deliver this Lease and that
this Lease is binding upon the corporation, limited liability company or
partnership in accordance with its terms. 21.3. EXECUTION OF LEASE; NO OPTION OR
OFFER. The submission of this Lease to Tenant shall be for examination purposes
only, and shall not constitute an offer to or option for Tenant to lease the
Premises. Execution of this Lease by Tenant and its return to Landlord shall not
be binding upon Landlord, notwithstanding any time interval, until Landlord has
in fact executed and delivered this Lease to Tenant, it being intended that this
Lease shall only become effective upon execution by Landlord and delivery of a
fully executed counterpart to Tenant. 21.4. RECORDING. Tenant shall not record
this Lease without the prior written consent of Landlord. Tenant, upon the
request of Landlord, shall execute and acknowledge a “short form” memorandum of
this Lease for recording purposes. 21.5. AMENDMENTS. No amendment or mutual
termination of this Lease shall be effective unless in writing signed by
authorized signatories of Tenant and Landlord, or by their respective successors
in interest. No actions, policies, oral or informal arrangements, business
dealings or other course of conduct by or between the parties shall be deemed to
modify this Lease in any respect. 21.6. BROKER DISCLOSURE. By the execution of
this Lease, each of Landlord and Tenant hereby acknowledge and confirm (a)
receipt of a copy of a Disclosure Regarding Real Estate Agency Relationship
conforming to the requirements of California Civil Code 2079.16, and (b) the
agency DocuSign Envelope ID: 7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances018.jpg]
IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 17 relationships specified in Section 10
of the Basic Lease Provisions, which acknowledgement and confirmation is
expressly made for the benefit of Tenant’s Broker identified in Section 10 of
the Basic Lease Provisions. If there is no Tenant’s Broker so identified in
Section 10 of the Basic Lease Provisions, then such acknowledgement and
confirmation is expressly made for the benefit of Landlord’s Broker. By the
execution of this Lease, Landlord and Tenant are executing the confirmation of
the agency relationships set forth in Section 10 of the Basic Lease Provisions.
ARTICLE 22. MISCELLANEOUS 22.1. NONDISCLOSURE OF LEASE TERMS. Tenant
acknowledges that the content of this Lease and any related documents are
confidential information. Except to the extent disclosure is required by law,
Tenant shall keep such confidential information strictly confidential and shall
not disclose such confidential information to any person or entity other than
when: (i) Tenant is required to disclose the Confidential Information in
response to a subpoena or other regulatory, administrative or court order, (ii)
Tenant is required to disclose the Confidential Information to, or file a copy
of this Lease with, any governmental agency or any stock exchange; provided,
however, that if disclosure of the Confidential Information is required by
subpoena or other regulatory, administrative or court order, Tenant shall
provide Landlord with as much advance notice of the possibility of such
disclosure as practical so that Landlord may attempt to stop such disclosure or
obtain an order concerning such disclosure. In addition, Tenant may disclose the
terms of this Lease to (i) prospective assignees of this Lease and prospective
subtenants under this Lease with whom Tenant is actively negotiating such an
assignment or sublease, (ii) to Tenant’s attorneys, accountants and financial
advisors, and (iii) in connection with any acquisition of Tenant by merger,
consolidation, nonbankruptcy reorganization, or government action, a sale of
substantially all of Tenant’s assets, any sale or transfer of Tenant’s capital
stock or any financing by Tenant. 22.2. TENANT’S FINANCIAL STATEMENTS. The
application, financial statements and tax returns, if any, submitted and
certified to by Tenant as an accurate representation of its financial condition
have been prepared, certified and submitted to Landlord as an inducement and
consideration to Landlord to enter into this Lease. Tenant shall during the Term
furnish Landlord with current annual financial statements accurately reflecting
Tenant’s financial condition upon written request from Landlord within 20 days
following Landlord’s request (but not more frequently than once during any
calendar year unless Tenant is in Default or in connection with a sale or
financing of the Building or Project); provided, however, that so long as Tenant
or its direct or indirect parent company is a publicly traded corporation on a
nationally recognized stock exchange, the foregoing obligation to deliver the
statements shall be waived. Except to the extent disclosure is required by law
and for so long as Tenant is not in Default, Landlord shall keep confidential
any financial statements marked or otherwise designated by Tenant as
“confidential” and shall not disclose same, without Tenant’s consent, to any
person or entity other than Landlord’s financial, legal and other consultants
with a “need to know”; provided, however, that Landlord may disclose same to any
prospective lender or buyer or pursuant to legal requirement. The provisions of
this Section 22.2 shall supersede and terminate any prior confidentiality
agreement executed by Landlord and Tenant. 22.3. MORTGAGEE PROTECTION. No act or
failure to act on the part of Landlord which would otherwise entitle Tenant to
be relieved of its obligations hereunder or to terminate this Lease shall result
in such a release or termination unless (a) Tenant has given notice by
registered or certified mail to any Mortgagee of a Mortgage covering the
Building whose address has been furnished to Tenant and (b) such Mortgagee is
afforded a reasonable opportunity to cure the default by Landlord (which shall
in no event be less than 60 days), including, if necessary to effect the cure,
time to obtain possession of the Building by power of sale or judicial
foreclosure provided that such foreclosure remedy is diligently pursued. Tenant
shall comply with any written directions by any Mortgagee to pay Rent due
hereunder directly to such Mortgagee without determining whether a default
exists under such Mortgagee’s Mortgage. DocuSign Envelope ID:
7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances019.jpg]
IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 18 22.4. SDN LIST. Tenant hereby
represents and warrants that neither Tenant nor any officer, director, employee,
partner, member or other principal of Tenant (collectively, "Tenant Parties") is
listed as a Specially Designated National and Blocked Person ("SDN") on the list
of such persons and entities issued by the U.S. Treasury Office of Foreign
Assets Control (OFAC). In the event Tenant or any Tenant Party is or becomes
listed as an SDN, Tenant shall be deemed in breach of this Lease and Landlord
shall have the right to terminate this Lease immediately upon written notice to
Tenant. LANDLORD: AUGUSTINE BOWERS LLC, a Delaware limited liability company By
[[Executor 1 Signature]] [[Executor 1 Name]] [[Executor 1 Title Line 1]]
[[Executor 1 Title Line 2]] By [[Executor 2 Signature]] [[Executor 2 Name]]
[[Executor 2 Title Line 1]] [[Executor 2 Title Line 2]] [[ReviewerInitial1]]
TENANT: EHEALTHINSURANCE SERVICES, INC., a Delaware corporation By [[Tenant 1
Signature]] Printed Name [[Tenant 1 Name]] Title [[Tenant 1 Title]] By [[Tenant
2 Signature]] Printed Name [[Tenant 2 Name]] Title [[Tenant 2 Title]] DocuSign
Envelope ID: 7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A COO/CFO David K. Francis SVP
and General Counsel Scott Giesler Executive Vice President Office Properties
Steven M. Case Division President Douglas G. Holte Office Properties



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances020.jpg]
IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 1 EXHIBIT A DESCRIPTION OF PREMISES
DocuSign Envelope ID: 7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances021.jpg]
IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 1 EXHIBIT B Operating Expenses (Net) (a)
From and after the Commencement Date, Tenant shall pay to Landlord, as
additional rent, Tenant's Share of all Operating Expenses, as defined in Section
(g) below, incurred by Landlord in the operation of the Building and the
Project. The term "Tenant's Share" means that portion of any Operating Expenses
determined by multiplying the cost of such item by a fraction, the numerator of
which is the Floor Area and the denominator of which is the total rentable
square footage, as determined from time to time by Landlord, of (i) the
Building, for expenses reasonably determined by Landlord to benefit or relate
substantially to the Building rather than the entire Project, and (ii) all or
some of the buildings in the Project, for expenses reasonably determined by
Landlord to benefit or relate substantially to all or some of the buildings in
the Project rather than any specific building. Landlord reserves the right to
allocate to the entire Project any Operating Expenses which may benefit or
substantially relate to a particular building within the Project in order to
maintain greater consistency of Operating Expenses among buildings within the
Project. In the event that Landlord determines that the Premises or the Building
incur a non-proportional benefit from any expense, or is the non-proportional
cause of any such expense, Landlord may reasonably allocate a greater percentage
of such Operating Expense to the Premises or the Building. In the event that any
management and/or overhead fee payable or imposed by Landlord for the management
of Tenant's Premises is calculated as a percentage of the rent payable by Tenant
and other tenants of Landlord, then the full amount of such management and/or
overhead fee which is attributable to the rent paid by Tenant shall be
additional rent payable by Tenant, in full, provided, however, that Landlord may
elect to include such full amount as part of Tenant’s Share of Operating
Expenses. (b) Commencing prior to the start of the first full “Expense Recovery
Period” of the Lease (as defined in Item 7 of the Basic Lease Provisions), and
prior to the start of each full or partial Expense Recovery Period thereafter,
Landlord shall give Tenant a written estimate of the amount of Tenant's Share of
Operating Expenses for the applicable Expense Recovery Period. Tenant shall pay
the estimated amounts to Landlord in equal monthly installments, in advance,
concurrently with payments of Basic Rent. If Landlord has not furnished its
written estimate for any Expense Recovery Period by the time set forth above,
Tenant shall continue to pay monthly the estimated Tenant's Share of Operating
Expenses in effect during the prior Expense Recovery Period; provided that when
the new estimate is delivered to Tenant, Tenant shall, at the next monthly
payment date, pay any accrued estimated Tenant's Share of Operating Expenses
based upon the new estimate. Landlord may from time to time change the Expense
Recovery Period to reflect a calendar year or a new fiscal year of Landlord, as
applicable, in which event Tenant’s Share of Operating Expenses shall be
equitably prorated for any partial year. (c) Within 180 days after the end of
each Expense Recovery Period, Landlord shall furnish to Tenant a statement (a
“Reconciliation Statement”) showing in reasonable detail the actual or prorated
Tenant's Share of Operating Expenses incurred by Landlord during such Expense
Recovery Period, and the parties shall within 30 days thereafter make any
payment or allowance necessary to adjust Tenant's estimated payments of Tenant's
Share of Operating Expenses, if any, to the actual Tenant's Share of Operating
Expenses as shown by the Reconciliation Statement. Any delay or failure by
Landlord in delivering any Reconciliation Statement shall not constitute a
waiver of Landlord's right to require Tenant to pay Tenant's Share of Operating
Expenses pursuant hereto. Any amount due Tenant shall be credited against
installments of Basic Rent and Operating Expenses next coming due, or reimbursed
to Tenant if there are no installments of Basic Rent or Operating Expenses
coming due, and any deficiency shall be paid by Tenant together with the next
installment of Basic Rent. Should Tenant fail to object in writing to Landlord's
determination of Tenant's Share of Operating Expenses or fail to give written
notice of its intent to audit Landlord’s Operating Expenses pursuant to the
provisions of the next succeeding paragraph, within one hundred eighty (180)
days following delivery of Landlord's Reconciliation Statement, Landlord's
determination of Tenant's Share of Operating Expenses for the applicable Expense
Recovery Period shall be conclusive and binding on Tenant for all purposes and
any future claims by Tenant to the contrary shall be barred. (d) Even though
this Lease has terminated and the Tenant has vacated the Premises, when the
final determination is made of Tenant's Share of Operating Expenses for the
Expense Recovery Period in which this Lease terminates, Tenant shall within 30
days of written notice pay the entire increase over the estimated Tenant's Share
of Operating Expenses already paid. Conversely, any overpayment by Tenant shall
be rebated by Landlord to Tenant not later than 30 days after such final
determination. However, in lieu thereof, Landlord may deliver a reasonable
estimate of the anticipated reconciliation amount to Tenant prior to the
Expiration Date of the Term, in which event the appropriate party shall fund the
amount by the Expiration Date. Notwithstanding the foregoing, in the event that
the final determination of the reconciliation amount deviates from such estimate
of the anticipated reconciliation amount, Tenant shall either pay or be
reimbursed such difference in accordance with the terms of this paragraph. (e)
Provided no Default has occurred and is continuing, Tenant shall have the right
to cause a certified public accountant, engaged on a non-contingency fee basis,
to audit Operating Expenses by inspecting Landlord’s general ledger of expenses
not more than once during any Expense Recovery Period. However, to the extent
that insurance premiums or any other component of Operating Expenses is
determined by Landlord on the basis of an internal allocation of costs utilizing
information Landlord in DocuSign Envelope ID:
7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances022.jpg]
IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 2 good faith deems proprietary, such
expense component shall not be subject to audit so long as it does not exceed
the amount per square foot typically imposed by landlords of other first class
business parks in Santa Clara, California. Tenant shall give notice to Landlord
of Tenant’s intent to audit within one hundred eighty (180) days after Tenant’s
receipt of Landlord’s expense statement which sets forth Tenant’s Share of
Landlord’s actual Operating Expenses. Such audit shall be conducted at a
mutually agreeable time during normal business hours at the office of Landlord
or its management agent where such accounts are maintained. If Tenant’s audit
determines that actual Operating Expenses have been overstated by more than five
percent (5%), then subject to Landlord’s right to review and/or contest the
audit results, Landlord shall reimburse Tenant for the reasonable out-of-pocket
costs of such audit. Tenant’s rent shall be appropriately adjusted, or
reimbursed to Tenant if the Term is expired or otherwise earlier terminated, to
reflect any overstatement in Operating Expenses. In the event of a dispute
between Landlord and Tenant regarding such audit, such dispute shall be
submitted and resolved by binding arbitration pursuant to Section 14.7(b) of
this Lease. All of the information obtained by Tenant and/or its auditor in
connection with such audit, as well as any compromise, settlement, or adjustment
reached between Landlord and Tenant as a result thereof, shall be held in strict
confidence and, except as may be required pursuant to litigation, shall not be
disclosed to any third party, directly or indirectly, by Tenant or its auditor
or any of their officers, agents or employees. Landlord may require Tenant’s
auditor to execute a separate confidentiality agreement affirming the foregoing
as a condition precedent to any audit. In the event of a violation of this
confidentiality covenant in connection with any audit, then in addition to any
other legal or equitable remedy available to Landlord, Tenant shall forfeit its
right to any reconciliation or cost reimbursement payment from Landlord due to
said audit (and any such payment theretofore made by Landlord shall be promptly
returned by Tenant), and Tenant shall have no further audit rights under this
Lease. Notwithstanding the foregoing, Tenant shall have no right of audit with
respect to any Expense Recovery Period other than the initial Expense Recovery
Period during the Term unless the total Operating Expenses per square foot for
such Expense Recovery Period, as set forth in Landlord’s annual expense
reconciliation, exceed the total Operating Expenses per square foot during the
initial Expense Recovery Period during the Term, as increased by the percentage
change in the United States Department of Labor, Bureau of Labor Statistics,
Consumer Price Index for all Urban Consumers, San Francisco – Oakland – San
Jose, all items (1982-84 = 100) (the “Index”), which change in the Index shall
be measured by comparing the Index published for January of the initial Expense
Recovery Period during the Term with the Index published for January of the
applicable Expense Recovery Period. (f) If, at any time during any Expense
Recovery Period, any one or more of the Operating Expenses are increased to a
rate(s) or amount(s) in excess of the rate(s) or amount(s) used in calculating
the estimated Tenant's Share of Operating Expenses for the year, then the
estimate of Tenant's Share of Operating Expenses may be increased by written
notice from Landlord for the month in which such rate(s) or amount(s) becomes
effective and for all succeeding months by an amount equal to the estimated
amount of Tenant's Share of the increase. Landlord shall give Tenant written
notice of the amount or estimated amount of the increase, the month in which the
increase will become effective, Tenant’s Share thereof and the months for which
the payments are due. Tenant shall pay the increase to Landlord as part of the
Tenant’s monthly payments of estimated expenses as provided in paragraph (b)
above, commencing with the month in which effective. (g) The term "Operating
Expenses" shall mean and include all Project Costs, as defined in Section (h)
below, and Property Taxes, as defined in Section (i) below. (h) The term
"Project Costs" shall mean all expenses of operation, management, repair,
replacement and maintenance of the Building and the Project, including without
limitation all appurtenant Common Areas (as defined in Section 6.2 of the
Lease), and shall include the following charges by way of illustration but not
limitation: water and sewer charges; insurance premiums, commercially reasonable
deductibles, or reasonable premium equivalents or deductible equivalents should
Landlord elect to self insure any risk that Landlord is authorized to insure
hereunder; license, permit, and inspection fees; light; power; window washing;
trash pickup; janitorial services to any interior Common Areas; heating,
ventilating and air conditioning; supplies; materials; equipment; tools;
reasonable fees for consulting services; access control/security costs,
inclusive of the reasonable cost of improvements made to enhance access control
systems and procedures; establishment of reasonable reserves for replacements
and/or repairs (provided, however, that Landlord shall first exhaust such
reserves in performing such replacement or repair work and Landlord shall only
be entitled to include, as a Project Cost, only the amount by which the cost to
perform such work exceeds the existing reserve as amortized pursuant to the
applicable provisions hereof); costs incurred in connection with compliance with
any laws or changes in laws becoming effective after the Commencement Date
applicable to the Building or the Project (provided that, except for laws or
changes in laws that pertain particularly to Tenant or to Tenant’s particular
use of the Premises (which shall be the sole responsibility of Tenant at its
cost), to the extent such laws or change in laws require expenditures of a
“capital” nature, then such “capital” expenditure shall be amortized (using a
market cost of funds as reasonably determined by Landlord) over the useful life
of such asset and only the amortized cost thereof shall be includable in Project
Costs during the remaining Term of the Lease); the cost of any capital
expenditures or replacements (other than tenant improvements for specific
tenants) to the extent of the amortized amount thereof over the useful life of
such capital expenditures or replacements (or, if such capital expenditures or
replacements are anticipated to achieve a cost savings as to the Operating
Expenses, any shorter estimated period of time over which the cost of the
capital expenditures or replacements would be recovered from the estimated cost
savings), calculated at a market cost of funds, all as reasonably determined by
Landlord, for each year of useful life or shorter recovery period of such
capital expenditure whether such capital expenditure occurs during or prior to
the Term; costs associated with the maintenance of an air conditioning, heating
and ventilation service agreement, and maintenance of any communications or
networked data DocuSign Envelope ID: 7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances023.jpg]
IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 3 transmission equipment, conduit,
cabling, wiring and related telecommunications facilitating automation and
control systems, remote telecommunication or data transmission infrastructure
within the Building and/or the Project, and any other maintenance, repair and
replacement costs associated with such infrastructure; capital costs associated
with a requirement related to demands on utilities by Project tenants, including
without limitation the cost to obtain additional voice, data and modem
connections; labor; reasonably allocated wages and salaries, fringe benefits,
and payroll taxes for administrative and other personnel directly applicable to
the Building and/or Project, including both Landlord's personnel and outside
personnel; any expense incurred pursuant to Sections 6.1, 6.2, 7.2, 10.2, and
Exhibits C and F of the Lease; and reasonable and market-competitive overhead
and/or management fees for the professional operation of the Project. It is
understood and agreed that Project Costs may include competitive charges for
direct services (including, without limitation, management and/or operations
services) provided by any subsidiary, division or affiliate of Landlord.
Notwithstanding anything to the contrary herein, “Project Costs” shall not
include and Tenant shall in no event have any obligation to perform or to pay
directly, or to reimburse Landlord for, all or any portion of the following
repairs, maintenance, improvements, replacements, premiums, claims, losses,
fees, charges, costs and expenses (collectively, “Costs”): (i) Costs occasioned
by the breach by Landlord of any of its obligations under this Lease; (ii) Costs
of any renovation, improvements, painting or redecorating of any leasable space
within Project not made available for Tenant’s use; (iii) Costs incurred in
connection with negotiations or disputes with any other occupant of the Project;
(iv) Costs incurred in connection with the presence of any Hazardous Material,
except to the extent Tenant is responsible therefor pursuant to Section 5.3 of
this Lease and except for Costs of any remediation of mold conditions which do
not pre-date the Commencement Date; (v) interest, charges and fees incurred on
debt incurred by Landlord; (vi) Costs occasioned by casualties or by the
exercise of the power of eminent domain (as described in Sections 11.1 and 12 of
this Lease, respectively); (viii) Costs for which Landlord is responsible as
expressly provided in Section 3 of Exhibit G of this Lease (or elsewhere in this
Lease, where such condition is set forth as Landlord’s “sole cost and expense”);
(ix) Costs which could properly be capitalized under generally accepted
accounting principles, consistently applied, except to the extent amortized over
the useful life of the item in question as set forth above; (x) Costs occasioned
by the violation of any law by Landlord, its authorized agents, employees or
contractors; and (xi) costs to repair and replace the structural portions of the
Project. Notwithstanding the foregoing, in any given Expense Recovery Period
earthquake insurance deductibles included in Project Costs shall be limited to
an amount (the "Annual Limit") not to exceed 0.5% of the total insurable value
of the Project per occurrence (provided, however, that, notwithstanding anything
else herein to the contrary, if, for any occurrence, the earthquake insurance
deductible exceeds the Annual Limit, then, after such deductible is included (up
to the Annual Limit) in Project Costs for the applicable Expense Recovery
Period, such excess may be included (up to the Annual Limit) in Project Costs
for the immediately succeeding Expense Recovery Period, and any portion of such
excess that is not so included in Project Costs for such immediately succeeding
Expense Recovery Period may be included (up to the Annual Limit) in Project
Costs for the next succeeding Expense Recovery Period, and so on with respect to
each subsequent Expense Recovery Period; provided further, however, that in no
event shall the portions of such deductible that are included in Project Costs
for any one or more Expense Recovery Periods exceed, in the aggregate, 5.0% of
the total insurable value of the Project). (h) The term "Property Taxes" as used
herein shall include any form of federal, state, county or local government or
municipal taxes, fees, charges or other impositions of every kind (whether
general, special, ordinary or extraordinary) related to the ownership, leasing
or operation of the Premises, Building or Project, including without limitation,
the following: (i) all real estate taxes or personal property taxes levied
against the Premises, the Building or Project, as such property taxes may be
reassessed from time to time; and (ii) other taxes, charges and assessments
which are levied with respect to this Lease or to the Building and/or the
Project, and any improvements, fixtures and equipment and other property of
Landlord located in the Building and/or the Project, (iii) all assessments and
fees for public improvements, services, and facilities and impacts thereon,
including without limitation arising out of any Community Facilities Districts,
"Mello Roos" districts, similar assessment districts, and any traffic impact
mitigation assessments or fees; (iv) any tax, surcharge or assessment which
shall be levied in addition to or in lieu of real estate or personal property
taxes, and (v) taxes based on the receipt of rent (including gross receipts or
sales taxes applicable to the receipt of rent), and (vi) costs and expenses
incurred in contesting the amount or validity of any Property Tax by appropriate
proceedings. Notwithstanding the foregoing, general net income or franchise
taxes imposed against Landlord shall be excluded and “Property Taxes” shall not
include and Tenant shall not be required to pay any portion of any tax or
assessment expense or any increase therein (a) in excess of the amount which
would be payable if such tax or assessment expense were paid in installments
over the longest permitted term without penalty; (b) imposed on land and
improvements other than the Building or the Project; or (c) attributable to
Landlord’s inheritance, gift or estate taxes. DocuSign Envelope ID:
7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances024.jpg]
IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 1 EXHIBIT C UTILITIES AND SERVICE The
following standards for utilities and services shall be in effect at the
Building. Landlord reserves the right to adopt reasonable nondiscriminatory
modifications and additions to these standards. In the case of any conflict
between these standards and the Lease, the Lease shall be controlling. Subject
to all of the provisions of the Lease, including but not limited to the
restrictions contained in Section 6.1, the following shall apply: 1. Landlord
shall make reasonable HVAC services available to the Premises during the hours
of 6:00 AM to 6:00 PM Monday through Friday and 9:00 AM to 1:00 PM on Saturdays,
generally recognized national holidays excepted, ("Building Hours"). Subject to
the provisions set forth below, Landlord shall also furnish the Building with
elevator service (if applicable), reasonable amounts of electric current for
normal lighting by Landlord’s standard overhead fluorescent and incandescent
fixtures and for the operation of office equipment consistent in type and
quantity with that utilized by typical office tenants of the Building and
Project, and water for lavatory purposes. Tenant will not, without the prior
written consent of Landlord, connect any apparatus, machine or device with water
pipes or electric current (except through existing electrical outlets in the
Premises) for the purpose of using electric current or water. Because the
Building systems have been designed for normal occupancy of approximately four
persons per one thousand usable square feet, Tenant understands that excess
occupancy of the Premises may result in excessive use of power and other
services and may inhibit the efficient cooling of the Premises. This paragraph
shall at all times be subject to applicable governmental regulations. 2. Upon
written request from Tenant delivered to Landlord at least 24 hours prior to the
period for which service is requested, but during normal business hours,
Landlord will provide HVAC services to Tenant at such times when such services
are not otherwise available. Tenant agrees to pay Landlord for “after-hours” (as
defined below) HVAC services at Landlord’s “standard charges” (as defined
below). If Tenant requires electric current in excess of that which Landlord is
obligated to furnish under this Exhibit C, Tenant shall first obtain the consent
of Landlord, and Landlord may cause an electric current meter to be installed in
the Premises to measure the amount of electric current consumed. The cost of
installation, maintenance and repair of the meter shall be paid for by Tenant,
and Tenant shall reimburse Landlord promptly upon demand for all electric
current consumed for any special power use as shown by the meter. The
reimbursement shall be at the rates charged for electrical power by the local
public utility furnishing the current, plus any additional expense incurred in
keeping account of the electric current consumed. If the HVAC unit(s) servicing
the Premises also serve other leased premises in the Building, “after hours”
shall mean usage of said unit(s) before 6:00 A.M. or after 6:00 P.M. on Mondays
through Fridays, before 8:00 A.M. or after 1:00 P.M. on Saturdays, and all day
on Sundays and nationally- recognized holidays, subject to reasonable adjustment
of said hours by Landlord. If the HVAC unit(s) serve only the Premises, “after
hours” shall mean more than 66 hours of usage during any week during the Term.
“After hours” usage shall be determined based upon the operation of the
applicable HVAC unit during each of the foregoing periods on a “non-cumulative”
basis (that is, without regard to Tenant’s usage or nonusage of other unit(s)
serving the Premises, or of the applicable unit during other periods of the
Term). “Standard charges” means the rate that Landlord may reasonably establish
from time to time. 3. Landlord shall furnish water for drinking, personal
hygiene and lavatory purposes only. If Tenant requires or uses water for any
purposes in addition to ordinary drinking, cleaning and lavatory purposes,
Landlord may, in its discretion, install a water meter to measure Tenant’s water
consumption. Tenant shall pay Landlord for the cost of the meter and the cost of
its installation, and for consumption throughout the duration of Tenant’s
occupancy. Tenant shall keep the meter and installed equipment in good working
order and repair at Tenant’s own cost and expense, in default of which Landlord
may cause the meter to be replaced or repaired at Tenant’s expense. Tenant
agrees to pay for water consumed, as shown on the meter and when bills are
rendered, and on Tenant’s default in making that payment Landlord may pay the
charges on behalf of Tenant. Any costs or expenses or payments made by Landlord
for any of the reasons or purposes stated above shall be deemed to be additional
rent payable by Tenant to Landlord upon demand. 4. In the event that any utility
service to the Premises is separately metered or billed to Tenant, Tenant shall
pay all charges for that utility service to the Premises and the cost of
furnishing the utility to tenant suites shall be excluded from the Operating
Expenses as to which reimbursement from Tenant is required in the Lease. If any
utility charges are not paid when due Landlord may pay them, and any amounts
paid by Landlord shall immediately become due to Landlord from Tenant as
additional rent. If Landlord elects to furnish any utility service to the
Premises, Tenant shall purchase its requirements of that utility from Landlord
as long as the rates charged by Landlord do not exceed those which Tenant would
be required to pay if the utility service were furnished it directly by a public
utility. 5. Landlord shall provide janitorial services five days per week,
equivalent to that furnished in comparable buildings, and window washing as
reasonably required; provided, however, that Tenant shall pay for any additional
or unusual janitorial services required by reason of any nonstandard
improvements in the Premises, including without limitation wall coverings and
floor coverings installed by or for Tenant, or by reason of any use of Premises
other than exclusively as offices. The cleaning services provided by Landlord
shall also exclude refrigerators, eating utensils (plates, drinking containers
and silverware), and interior glass partitions. Tenant shall pay to Landlord the
cost of removal of any of Tenant’s refuse and rubbish, to the extent that they
exceed the refuse and rubbish usually attendant with general office usage.
DocuSign Envelope ID: 7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances025.jpg]
IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 2 6. Tenant shall have access to the
Building 24 hours per day, 7 days per week, 52 weeks per year including elevator
service; provided that Landlord may install access control systems as it deems
advisable for the Building. Such systems may, but need not, include full or
part-time lobby supervision, the use of a sign-in sign-out log, a card
identification access system, building parking and access pass system, closing
hours procedures, access control stations, fire stairwell exit door alarm
system, electronic guard system, mobile paging system, elevator control system
or any other access controls. In the event that Landlord elects to provide any
or all of those services, Landlord may discontinue providing them at any time
with or without notice. Landlord may impose a reasonable charge for access
control cards and/or keys issued to Tenant. Landlord shall have no liability to
Tenant for the provision by Landlord of improper access control services, for
any breakdown in service, or for the failure by Landlord to provide access
control services. Tenant further acknowledges that Landlord’s access systems may
be temporarily inoperative during building emergency and system repair periods.
Tenant agrees to assume responsibility for compliance by its employees with any
regulations established by Landlord with respect to any card key access or any
other system of building access as Landlord may establish. Tenant shall be
liable to Landlord for any loss or damage resulting from its or its employees
use of any access system. 7. The costs of operating, maintaining and repairing
any supplemental air conditioning unit serving only the Premises shall be borne
solely by Tenant. Such costs shall include all metered electrical charges as
described above in this Exhibit, together with the cost, as reasonably estimated
by Landlord, to supply cooling water or other means of heat dissipation for the
unit. Should Tenant desire to install such a unit, the plans and specifications
must be submitted in advance to Landlord and approved in writing by Landlord.
Such installation shall be at Tenant's sole expense and shall include
installation of a separate meter for the operation of the unit. Landlord may
require Tenant to remove at Lease expiration any such unit installed by or for
Tenant and to repair any resulting damage to the Premises or Building. DocuSign
Envelope ID: 7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances026.jpg]
IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 1 EXHIBIT D TENANT’S INSURANCE The
following requirements for Tenant’s insurance shall be in effect during the
Term, and Tenant shall also cause any subtenant to comply with the requirements.
Tenant agrees to obtain and present evidence to Landlord that it has fully
complied with the insurance requirements. 1. Tenant shall maintain, at its sole
cost and expense, during the entire Term: (i) commercial general liability
insurance with respect to the Premises and the operations of Tenant in, on or
about the Premises, on a policy form that is at least as broad as Insurance
Service Office (ISO) CGL 00 01 (if alcoholic beverages are sold on the Premises,
liquor liability shall be explicitly covered), which policy(ies) shall be
written on an “occurrence” basis and for not less than $2,000,000 combined
single limit per occurrence for bodily injury, death, and property damage
liability; (ii) workers’ compensation insurance coverage as required by law,
together with employers’ liability insurance coverage of at least $1,000,000
each accident and each disease; (iii) with respect to Alterations constructed by
Tenant under this Lease, builder’s risk insurance, in an amount equal to the
replacement cost of the work; and (iv) insurance against fire, vandalism,
malicious mischief and such other additional perils as may be included in a
standard “special form” policy, insuring all Alterations, trade fixtures,
furnishings, equipment and items of personal property in the Premises, in an
amount equal to not less than 90% of their replacement cost (with replacement
cost endorsement), which policy shall also include business interruption
coverage in an amount sufficient to cover not less than 8 months of loss. In no
event shall the limits of any policy be considered as limiting the liability of
Tenant under this Lease. 2. All policies of insurance required to be carried by
Tenant pursuant to this Exhibit D shall be written by insurance companies
authorized to do business in the State of California and with a general
policyholder rating of not less than “A-” and financial rating of not less than
“VIII” in the most current Best’s Insurance Report. The deductible or other
retained limit under any policy carried by Tenant shall be commercially
reasonable, and Tenant shall be responsible for payment of such deductible or
retained limit with waiver of subrogation in favor of Landlord. Any insurance
required of Tenant may be furnished by Tenant under any blanket policy carried
by it or under a separate policy. A certificate of insurance, certifying that
the policy has been issued, provides the coverage required by this Exhibit and
contains the required provisions, together with endorsements acceptable to
Landlord evidencing the waiver of subrogation and additional insured provisions
required below, shall be delivered to Landlord prior to the date Tenant is given
the right of possession of the Premises. Proper evidence of the renewal of any
insurance coverage shall also be delivered to Landlord not less than five (5)
days after the expiration of the coverage. 3. Tenant’s commercial general
liability insurance shall contain a provision that the policy shall be primary
to and noncontributory with any policies carried by Landlord, together with a
provision including Landlord and any other parties in interest designated by
Landlord as additional insureds. Tenant’s policies described in Subsections 1
(ii), (iii) and (iv) above shall each contain a waiver by the insurer of any
right to subrogation against Landlord, its agents, employees, contractors and
representatives. Tenant also waives its right of recovery for any deductible or
retained limit under same policies enumerated above. Tenant shall not cancel or
reduce the coverage provided by the policy without first giving Landlord 30 days
prior written notice. Tenant shall also name Landlord as an additional insured
on any excess or umbrella liability insurance policy carried by Tenant. NOTICE
TO TENANT: IN ACCORDANCE WITH THE TERMS OF THIS LEASE, TENANT MUST PROVIDE
EVIDENCE OF THE REQUIRED INSURANCE TO LANDLORD’S MANAGEMENT AGENT PRIOR TO BEING
AFFORDED ACCESS TO THE PREMISES. DocuSign Envelope ID:
7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances027.jpg]
IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 1 EXHIBIT E RULES AND REGULATIONS The
following Rules and Regulations shall be in effect at the Building. Landlord
reserves the right to adopt reasonable nondiscriminatory modifications and
additions at any time. In the case of any conflict between these regulations and
the Lease, the Lease shall be controlling. 1. The sidewalks, halls, passages,
elevators, stairways, and other common areas shall not be obstructed by Tenant
or used by it for storage, for depositing items, or for any purpose other than
for ingress to and egress from the Premises. Should Tenant have access to any
balcony or patio area, Tenant shall not place any furniture other personal
property in such area without the prior written approval of Landlord. 2. Neither
Tenant nor any employee or contractor of Tenant shall go upon the roof of the
Building without the prior written consent of Landlord. 3. Tenant shall, at its
expense, be required to utilize the third party contractor designated by
Landlord for the Building to provide any telephone wiring services from the
minimum point of entry of the telephone cable in the Building to the Premises.
4. No antenna or satellite dish shall be installed by Tenant without the prior
written agreement of Landlord. 5. The sashes, sash doors, windows, glass lights,
solar film and/or screen, and any lights or skylights that reflect or admit
light into the halls or other places of the Building shall not be covered or
obstructed. If Landlord, by a notice in writing to Tenant, shall object to any
curtain, blind, tinting, shade or screen attached to, or hung in, or used in
connection with, any window or door of the Premises, the use of that curtain,
blind, tinting, shade or screen shall be immediately discontinued and removed by
Tenant. Interior of the Premises visible from the exterior must be maintained in
a visually professional manner and consistent with a first class office
building. Tenant shall not place any unsightly items (as determined by Landlord
in its reasonable discretion) along the exterior glass line of the Premises
including, but not limited to, boxes, and electrical and data cords. No awnings
shall be permitted on any part of the Premises. 6. The installation and location
of any unusually heavy equipment in the Premises, including without limitation
file storage units, safes and electronic data processing equipment, shall
require the prior written approval of Landlord. The moving of large or heavy
objects shall occur only between those hours as may be designated by, and only
upon previous notice to, Landlord. No freight, furniture or bulky matter of any
description shall be received into or moved out of the lobby of the Building or
carried in any elevator other than the freight elevator (if available)
designated by Landlord unless approved in writing by Landlord. 7. Any pipes or
tubing used by Tenant to transmit water to an appliance or device in the
Premises must be made of copper or stainless steel, and in no event shall
plastic tubing be used for that purpose. 8. Tenant shall not place any lock(s)
on any door in the Premises or Building without Landlord’s prior written
consent, which consent shall not be unreasonably withheld. Upon the termination
of its tenancy, Tenant shall deliver to Landlord all the keys to offices, rooms
and toilet rooms and all access cards which shall have been furnished to Tenant
or which Tenant shall have had made. 9. Tenant shall not install equipment
requiring electrical or air conditioning service in excess of that to be
provided by Landlord under the Lease without prior written approval from
Landlord. 10. Tenant shall not use space heaters within the Premises. 11. Tenant
shall not do or permit anything to be done in the Premises, except for the
Permitted Use, or bring or keep anything in the Premises, which shall in any way
increase the insurance on the Building, or on the property kept in the Building,
or interfere with the rights of other tenants, or conflict with any government
rule or regulation. 12. Tenant shall not use or keep any foul or noxious gas or
substance in the Premises. 13. Tenant shall not permit the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Building by reason of noise, odors and/or vibrations, or
interfere in any way with other tenants or those having business with other
tenants. 14. Tenant shall not permit any pets or animals in or about the
Building. Bona fide service animals are permitted provided such service animals
are pre-approved by Landlord, remain under the direct control of the individual
they serve at all times, and do not disturb or threaten others. 15. Neither
Tenant nor its employees, agents, contractors, invitees or licensees shall bring
any firearm, whether loaded or unloaded, into the Project at any time. DocuSign
Envelope ID: 7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances028.jpg]
IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 2 16. Smoking tobacco, including via
personal vaporizers or other electronic cigarettes, anywhere within the
Premises, Building or Project is strictly prohibited except that smoking tobacco
may be permitted outside the Building and within the Project only in areas
designated by Landlord. Smoking, vaping, distributing, growing or manufacturing
marijuana or any marijuana derivative anywhere within the Premises, Building or
Project is strictly prohibited. 17. Tenant shall not install an aquarium of any
size in the Premises unless otherwise approved by Landlord. 18. Tenant shall not
utilize any name selected by Landlord from time to time for the Building and/or
the Project as any part of Tenant’s corporate or trade name. Landlord shall have
the right to change the name, number or designation of the Building or Project
without liability to Tenant. Tenant shall not use any picture of the Building in
its advertising, stationery or in any other manner. 19. Tenant shall, upon
request by Landlord, supply Landlord with the names and telephone numbers of
personnel designated by Tenant to be contacted on an after-hours basis should
circumstances warrant. 20. Landlord may from time to time grant tenants
individual and temporary variances from these Rules, provided that any variance
does not have a material adverse effect on the use and enjoyment of the Premises
by Tenant. DocuSign Envelope ID: 7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances029.jpg]
IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 1 EXHIBIT F PARKING Tenant shall be
entitled to the number of vehicle parking spaces set forth in Item 11 of the
Basic Lease Provisions, which spaces shall be unreserved and unassigned, on
those portions of the Common Areas designated by Landlord for parking. Tenant
shall not use more parking spaces than such number, except as provided herein.
In addition to the parking set forth in Item 11 of the Basic Lease Provisions,
Tenant shall have the right to use, on a non-exclusive basis, twenty (20)
electric vehicle parking stations (i.e., 10 dual head stations) serving the
Premises, which shall be installed and ready for Tenant’s use prior to the
Commencement Date. All parking spaces shall be used only for parking of vehicles
no larger than full size passenger automobiles, sport utility vehicles or pickup
trucks. Tenant shall not permit or allow any vehicles that belong to or are
controlled by Tenant or Tenant's employees, suppliers, shippers, customers or
invitees to be loaded, unloaded or parked in areas other than those designated
by Landlord for such activities. If Tenant permits or allows any of the
prohibited activities described above, then Landlord shall have the right,
without notice, in addition to such other rights and remedies that Landlord may
have, to remove or tow away the vehicle involved and charge the costs to Tenant.
Parking within the Common Areas shall be limited to striped parking stalls, and
no parking shall be permitted in any driveways, access ways or in any area which
would prohibit or impede the free flow of traffic within the Common Areas. There
shall be no parking of any vehicles for longer than a forty-eight (48) hour
period unless otherwise authorized by Landlord, and vehicles which have been
abandoned or parked in violation of the terms hereof may be towed away at the
owner's expense. Nothing contained in this Lease shall be deemed to create
liability upon Landlord for any damage to motor vehicles of visitors or
employees, for any loss of property from within those motor vehicles, or for any
injury to Tenant, its visitors or employees, unless determined to be caused by
the negligence or willful misconduct of Landlord. Landlord shall have the right
to establish, and from time to time amend, and to enforce against all users all
reasonable rules and regulations (including the designation of areas for
employee parking) that Landlord may deem necessary and advisable for the proper
and efficient operation and maintenance of parking within the Common Areas.
Landlord shall have the right to construct, maintain and operate lighting
facilities within the parking areas; to change the area, level, location and
arrangement of the parking areas and improvements therein; to restrict parking
by tenants, their officers, agents and employees to employee parking areas;
after the expiration of the initial 123-month Term of the Lease, to enforce
parking charges (by operation of meters or otherwise); provided Landlord is then
generally enforcing parking changes throughout the Project; and to do and
perform such other acts in and to the parking areas and improvements therein as,
in the use of good business judgment, Landlord shall determine to be advisable.
Any person using the parking area shall observe all directional signs and arrows
and any posted speed limits. In no event shall Tenant interfere with the use and
enjoyment of the parking area by other tenants of the Project or their employees
or invitees. Parking areas shall be used only for parking vehicles. Washing,
waxing, cleaning or servicing of vehicles, or the storage of vehicles for longer
than 48-hours, is prohibited unless otherwise authorized by Landlord. Tenant
shall be liable for any damage to the parking areas caused by Tenant or Tenant's
employees, suppliers, shippers, customers or invitees, including without
limitation damage from excess oil leakage. Tenant shall have no right to install
any fixtures, equipment or personal property in the parking areas. Tenant shall
not assign or sublet any of the vehicle parking spaces, either voluntarily or by
operation of law, without the prior written consent of Landlord, except in
connection with an authorized assignment of this Lease or subletting of the
Premises. DocuSign Envelope ID: 7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances030.jpg]
IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 1 EXHIBIT G ADDITIONAL PROVISIONS 1.
TENANT’S SECURITY SYSTEM. Subject to the terms of this Lease, including, without
limitation Section 7.3 of this Lease, Tenant may, at its own expense, install
its own security system (“Tenant’s Security System”) in the Premises, provided,
however, that Tenant shall coordinate the installation and operation of Tenant’s
Security System with Landlord to assure that Tenant’s Security is compatible
with Landlord’s security system and the Building’s systems and equipment and to
the extent that Tenant’s Security System is not compatible with Landlord’s
security system and the Building systems equipment, Tenant shall not be entitled
to install or operate it (and Tenant shall not actually install or operate
Tenant’s Security System unless Tenant has obtained Landlord’s approval of such
compatibility in writing prior to such installation or operation). Tenant shall
be solely responsible, at Tenant’s sole cost and expense, for the monitoring,
operation and removal of Tenant’s Security System. 2. MONUMENT SIGNAGE. Tenant
shall have the right to install non-exclusive signage on one slot of the
Building monument as shown on Exhibit G-1 hereto, which signage shall consist
only of the name “eHealth” or “eHealthInsurance Services” and associated marks
and logos. The type, location and design of such signage shall be subject to the
prior written approval of Landlord and the City of Santa Clara, and shall be
consistent with Landlord's signage criteria for the Project. Fabrication,
installation, insurance, and maintenance of such signage shall be at Tenant’s
sole cost and expense. Tenant understands and agrees that it shall use
Landlord’s designated contractor for installing the monument signage. Should
Tenant fail to have the monument signage installed by September 1, 2019, then
Tenant’s right to install same thereafter shall be deemed null and void. Except
for the foregoing, no sign, advertisement or notice visible from the exterior of
the Premises shall be inscribed, painted or affixed by Tenant on any part of the
Premises without prior consent of Landlord. Tenant’s signage right shall belong
solely to EHEALTHINSURANCE SERVICES, INC., a Delaware corporation, and may not
be transferred or assigned (except in connection with an assignment of this
Lease in connection with a Permitted Transfer as described in Section 9.2)
without Landlord’s prior written consent, which may be withheld by Landlord in
Landlord’s sole discretion. In no event shall the name of such assignee to be
placed on such signage be an "Objectionable Name", as that term is defined
below. The term “Objectionable Name” shall mean any name which relates to an
entity which is of a character or reputation, or is associated with a political
orientation or faction, which is inconsistent with the quality of the Building
as a first-class office building, or which would otherwise reasonably offend a
landlord of comparable buildings. In the event Tenant, exclusive of any
subtenant(s), fails to occupy at least 50% of the Premises, then Tenant shall,
within thirty (30) days following notice from Landlord, remove the monument
signage at Tenant’s expense. Tenant shall also remove such signage promptly
following the expiration or earlier termination of the Lease. Any such removal
shall be at Tenant’s sole expense, and Tenant shall bear the cost of any
resulting repairs to the monument that are reasonably necessary due to the
removal. 3. DELIVERY; GOOD WORKING ORDER WARRANTY. When Landlord delivers
possession of the Premises to Tenant, the Premises shall be clean and free of
debris. Landlord warrants to Tenant that the windows and seals, fire sprinkler
system, lighting, heating, ventilation and air conditioning systems and all
plumbing, electrical systems and other Building systems serving the Building and
the Premises (collectively, the “Building Systems”), and the roof shall be
watertight and the structural components of the Building, shall be in good
operating condition as of the Commencement Date of this Lease. Notwithstanding
anything in this Lease to the contrary, provided that Tenant shall notify
Landlord that the Building Systems are not in good operating condition within 6
months following the Commencement Date, then Landlord shall, promptly after
receipt of such notice from Tenant setting forth the nature and extent of such
noncompliance, rectify same at Landlord’s sole cost and expense and not as part
of the Operating Expenses described in Exhibit B of this Lease. 5. RIGHT TO
EXTEND. Provided that Tenant is not in Default under any provision of this Lease
at the time of exercise of the extension right granted herein, and provided
further that Tenant has not assigned any of its interest in this Lease or sublet
more than fifty percent (50%) of the Floor Area of the Premises (in the
aggregate), except in connection with a Permitted Transfer of this Lease to an
Affiliate as described in Section 9.2 hereof, Tenant may extend the Term of this
Lease for one period of 60 months. Tenant shall exercise its right to extend the
Term by and only by delivering to Landlord, not less than 9 months nor more than
12 months prior to the expiration date of the Term, Tenant’s written notice of
its irrevocable commitment to extend (the “Commitment Notice”). Should Tenant
fail timely to deliver the Commitment Notice, then this extension right shall
thereupon lapse and be of no further force or effect. The Basic Rent payable
under the Lease during the extension of the Term shall be at the prevailing
market rental rate (including periodic adjustments) for comparable and similarly
improved office space in the Santa Clara submarket (the “Prevailing Rate”). In
the event that the parties are not able to agree on the Prevailing Rate within
120 days prior to the expiration date of the Term, then either party may elect,
by written notice to the other party, to cause said rental, including subsequent
adjustments, to be determined by appraisal as follows. Within 10 days following
receipt of such appraisal election, the parties shall attempt to agree on an
appraiser to determine the Prevailing Rate. If the parties are unable to agree
in that time, then each party shall designate an appraiser within 10 days
thereafter. Should either party fail to so designate an appraiser within that
time, then the appraiser designated by the other party shall determine the
Prevailing Rate. Should each of the parties timely designate an appraiser, than
the two appraisers so designated DocuSign Envelope ID:
7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances031.jpg]
IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 2 shall appoint a third appraiser who
shall, acting alone, determine the fair market rental value of the Premises. Any
appraiser designated hereunder shall have an M.A.I. certification or equivalent
with not less than 5 years experience in the valuation of commercial office
buildings in the vicinity of the Project. Within 10 days following the selection
of the appraiser, Landlord and Tenant shall each submit in writing to the
appraiser its determination of the rental rate for the extension period
(respectively, the “Landlord’s Determination” and the “Tenant’s Determination”).
Should either party fail timely to submit its rental determination, then the
determination of the other party shall be conclusive and binding on the parties.
The appraiser shall not disclose to either party the rental determination of the
other party until the expiration of that 10 day period or, if sooner, the
appraiser’s receipt of both the Landlord’s Determination and the Tenant’s
Determination. Within 30 days following the selection of the appraiser and such
appraiser’s receipt of the Landlord’s Determination and the Tenant’s
Determination, the appraiser shall determine whether the rental rate determined
by Landlord or by Tenant more accurately reflects Prevailing Rate for the
Premises, as reasonably extrapolated to the commencement of the extension term.
Accordingly, either the Landlord’s Determination or the Tenant’s Determination
shall be selected by the appraiser as the fair market rental rate for the
extension period. In determining such value, the appraiser shall first consider
rental comparables for the Building and the Project, provided that if adequate
comparables do not exist then the appraiser may consider transactions involving
similarly improved space owned by Landlord or its affiliates in the vicinity
with appropriate adjustments for differences in location and quality of project.
In no event shall the appraiser attribute factors for brokerage commissions to
reduce said fair market rental. At any time before the decision of the appraiser
is rendered, either party may, by written notice to the other party, accept the
rental terms submitted by the other party, in which event such terms shall be
deemed adopted as the agreed fair market rental. The fees of the appraiser(s)
shall be shared equally by both parties. Within 20 days after the determination
of the Prevailing Rate, Landlord shall prepare an appropriate amendment to this
Lease in a commercially reasonable form for the extension period, and Tenant
shall execute and return same to Landlord within 20 days after Tenant’s receipt
of same. Should the Prevailing Rate not be established by the commencement of
the extension period, then Tenant shall continue paying rent at the rate in
effect during the last month of the initial Term, and a lump sum adjustment
shall be made promptly upon the determination of such new rental. If Tenant
fails to timely comply with any of the provisions of this paragraph, Tenant’s
right to extend the Term may, at Landlord’s election and in addition to any
other remedies that may be available to Landlord, be extinguished, in which
event the Lease shall automatically terminate as of the initial expiration date
of the Term. Any attempt to assign or transfer any right or interest created by
this Section to other than an Affiliate shall be void from its inception. Tenant
shall have no other right to extend the Term beyond the single 60 month
extension created by this Section. Unless agreed to in a writing signed by
Landlord and Tenant, any extension of the Term, whether created by an amendment
to this Lease or by a holdover of the Premises by Tenant, or otherwise, shall be
deemed a part of, and not in addition to, any duly exercised extension period
permitted by this paragraph. Tenant’s right to extend is subject and subordinate
to the expansion rights (whether such rights are designated as a right of first
offer, right of first refusal, expansion option or otherwise) of any tenant of
the Building existing on the date hereof. Time is specifically made of the
essence in this Section. 6. MEETING ROOM. Landlord currently provides a meeting
room in the Project which is capable of accommodating groups of people for use
by Building tenants (including Tenant) on a reserved basis (the “Meeting Room”).
Tenant shall, subject to availability, have the use of the Meeting Room subject
to Landlord’s procedures and its reasonable and customary charges. The use of
the Meeting Room shall be subject to the reasonable rules and regulations
(including rules regarding hours of use and priorities for the tenants of the
particular building in which a Meeting Room is located, set up and clean up
charges, etc.) established from time to time by Landlord for the Meeting Room.
Landlord and Tenant acknowledge that the terms and provisions of Section 10.2
(Tenant’s Indemnity) of the Lease shall apply to Tenant’s use of the Meeting
Room. Further, Landlord shall have no liability whatsoever with respect to the
existence, condition or availability of the Meeting Room nor shall Landlord have
any obligation whatsoever to enforce or make reservations thereof, and Tenant
hereby expressly waives all claims against Landlord with respect to the same. No
expansion, contraction, elimination, unavailability or modification of the
Meeting Room, and no termination of or interference with Tenant’s rights to the
Meeting Room, shall entitle Tenant to an abatement or reduction in rent or
constitute a constructive eviction or an event of default by Landlord under this
Lease. Tenant’s right to use the Meeting Room shall belong solely to Tenant (and
to any Permitted Transferee) and may not be transferred or assigned without
Landlord’s prior written consent, which may be withheld by Landlord in
Landlord’s sole discretion. Landlord will not grant any other tenant in the
Building or the Project the exclusive right to use the Meeting Room. 7. FITNESS
CENTER. Provided: (a) Tenant is not in Default under any provision of this
Lease, which Default is then continuing, and (b) Tenant’s employees execute
Landlord’s standard waiver of liability form, then Tenant’s employees (the
“Fitness Center Users”) shall be entitled to use the fitness center located at
the Project as of the date of this Lease (“Fitness Center”) on the terms and
conditions herein provided. No separate charges shall be assessed to Fitness
Center Users for the use of the Fitness Center (with the exception of
towel/laundry fees) during the Term of this Lease, provided, however, that the
costs of operating, maintaining and repairing the Fitness Center shall be
included as part of Operating Expenses. The use of the Fitness Center by the
Fitness Center Users shall be subject to the reasonable rules and regulations
(including rules regarding hours of use) established from time to time by
DocuSign Envelope ID: 7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances032.jpg]
IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 3 Landlord. Landlord and Tenant
acknowledge that the use of the Fitness Center by the Fitness Center Users shall
be at their own risk and that the terms and provisions of Section 10.3 of the
Lease and shall apply to Tenant and the Fitness Center User’s use of the Fitness
Center. Landlord shall have the right, in Landlord’s reasonable discretion, to
expand, contract, eliminate or otherwise modify the Fitness Center. No
expansion, contraction, elimination or modification of the Fitness Center shall
entitle Tenant to an abatement or reduction in Basic Rent, constitute a
constructive eviction, or result in an event of default by Landlord under this
Lease. Tenant hereby voluntarily releases, discharges, waives and relinquishes
any and all actions or causes of action for personal injury or property damage
occurring to Tenant or its employees or agents arising as a result of the use of
the Fitness Center, or any activities incidental thereto, wherever or however
the same may occur, and further agrees that Tenant will not prosecute any claim
for personal injury or property damage against Landlord or any of its officers,
agents, servants or employees for any said causes of action, except to the
extent of the gross negligence or willful misconduct of Landlord, its agents or
any and all affiliates of Landlord in connection with the foregoing. It is the
intention of Tenant with respect to the Fitness Center to exempt and relieve
Landlord from liability for personal injury or property damage caused by
negligence. Tenant’s right to use the Fitness Center shall belong solely to
Tenant (and to any Permitted Transferee) and may not be transferred or assigned
without Landlord’s prior written consent, which may be withheld by Landlord in
Landlord’s sole discretion. Landlord will not grant any other tenant in the
Building or the Project the exclusive right to use the Fitness Center. DocuSign
Envelope ID: 7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances033.jpg]
IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 1 EXHIBIT H LANDLORD DISCLOSURES None
DocuSign Envelope ID: 7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances034.jpg]
ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.”
________________________________________ ________________ APPLICANT’S
SIGNATURE(S) DATE IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 1 EXHIBIT I
IRREVOCABLE STANDBY LETTER OF CREDIT IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER
_____________ ISSUE DATE: ______________, 2018 ISSUING BANK: SILICON VALLEY BANK
3003 TASMAN DRIVE 2ND FLOOR, MAIL SORT HF210 SANTA CLARA, CALIFORNIA 95054
BENEFICIARY: AUGUSTINE BOWERS LLC 550 NEWPORT CENTER DRIVE NEWPORT BEACH, CA
92660 ATTN: SENIOR VICE PRESIDENT FINANCE OFFICE PROPERTIES APPLICANT:
EHEALTHINSURANCE SERVICES, INC. 440 E. MIDDLEFIELD ROAD MOUNTAIN VIEW, CA 94043
AMOUNT: US $1,459,214.00 (ONE MILLION FOUR HUNDRED FIFTY NINE THOUSAND TWO
HUNDRED FOURTEEN AND 00/100 U.S. DOLLARS) EXPIRATION DATE: __________, 2019 [ONE
YEAR FROM LC ISSUE DATE] LOCATION: SANTA CLARA, CALIFORNIA DEAR SIR/MADAM: WE
HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF______ IN
YOUR FAVOR AVAILABLE BY YOUR DRAFTS DRAWN ON US AT SIGHT IN THE FORM OF EXHIBIT
“A” ATTACHED AND ACCOMPANIED BY THE FOLLOWING DOCUMENTS: 1. THE ORIGINAL OF THIS
LETTER OF CREDIT AND ALL AMENDMENT(S), IF ANY. 2. BENEFICIARY’S SIGNED STATEMENT
STATING AS FOLLOWS: “THE “LANDLORD” UNDER THE LEASE PURSUANT TO WHICH THIS
LETTER OF CREDIT WAS ISSUED IS AUTHORIZED TO DRAW UPON THIS LETTER OF CREDIT IN
THE AMOUNT OF THE ACCOMPANYING DRAFT ACCORDING TO THE TERMS OF ITS LEASE
AGREEMENT WITH THE ACCOUNT PARTY AS “TENANT”.” PARTIAL DRAWS AND MULTIPLE
PRESENTATIONS ARE ALLOWED. THIS ORIGINAL LETTER OF CREDIT MUST ACCOMPANY ANY
DRAWINGS HEREUNDER FOR ENDORSEMENT OF THE DRAWING AMOUNT AND WILL BE RETURNED TO
THE BENEFICIARY UNLESS IT IS FULLY UTILIZED. THIS LETTER OF CREDIT SHALL BE
AUTOMATICALLY EXTENDED FOR AN ADDITIONAL PERIOD OF ONE YEAR, WITHOUT AMENDMENT,
FROM THE PRESENT OR EACH FUTURE EXPIRATION DATE UNLESS AT LEAST 60 DAYS PRIOR TO
THE THEN CURRENT EXPIRATION DATE WE SEND YOU A NOTICE BY REGISTERED MAIL OR
OVERNIGHT COURIER SERVICE AT THE ABOVE ADDRESS (OR ANY OTHER ADDRESS INDICATED
BY YOU, IN A WRITTEN NOTICE TO US THE RECEIPT OF WHICH WE HAVE ACKNOWLEDGED, AS
THE ADDRESS TO WHICH WE SHOULD SEND SUCH NOTICE) THAT THIS LETTER OF CREDIT WILL
NOT BE EXTENDED BEYOND THE CURRENT EXPIRATION DATE. IN NO EVENT SHALL THIS
LETTER OF CREDIT BE AUTOMATICALLY EXTENDED BEYOND JANUARY 31, 2029. IN THE EVENT
OF SUCH NOTICE OF NON-EXTENSION, YOU MAY DRAW HEREUNDER WITH A DRAFT STATED
ABOVE AND ACCOMPANIED BY THIS ORIGINAL LETTER OF CREDIT AND AMENDMENT(S), IF
ANY, ALONG WITH YOUR SIGNED STATEMENT STATING THAT YOU HAVE RECEIVED A
NON-EXTENSION NOTICE FROM SILICON VALLEY BANK AND YOU HAVE NOT RECEIVED A
REPLACEMENT LETTER OF CREDIT ACCEPTABLE TO YOU. DocuSign Envelope ID:
7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances035.jpg]
ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.”
________________________________________ ________________ APPLICANT’S
SIGNATURE(S) DATE IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 2 THIS LETTER OF
CREDIT IS TRANSFERABLE ONE OR MORE TIMES, BUT IN EACH INSTANCE ONLY TO A SINGLE
BENEFICIARY AS TRANSFEREE AND ONLY UP TO THE THEN AVAILABLE AMOUNT, ASSUMING
SUCH TRANSFER TO SUCH TRANSFEREE WOULD BE IN COMPLIANCE WITH THEN APPLICABLE LAW
AND REGULATION, INCLUDING BUT NOT LIMITED TO THE REGULATIONS OF THE U. S.
DEPARTMENT OF TREASURY AND U. S. DEPARTMENT OF COMMERCE. AT THE TIME OF
TRANSFER, THE ORIGINAL LETTER OF CREDIT AND ORIGINAL AMENDMENT(S), IF ANY, MUST
BE SURRENDERED TO US AT OUR ADDRESS INDICATED IN THIS LETTER OF CREDIT TOGETHER
WITH OUR TRANSFER FORM ATTACHED HERETO AS EXHIBIT “B” DULY EXECUTED. THE
CORRECTNESS OF THE SIGNATURE AND TITLE OF THE PERSON SIGNING THE TRANSFER FORM
MUST BE VERIFIED BY BENEFICIARY’S BANK. APPLICANT SHALL PAY OUR TRANSFER FEE OF
¼ OF 1% OF THE TRANSFER AMOUNT (MINIMUM US$250.00) UNDER THIS LETTER OF CREDIT.
DRAFT(S) AND DOCUMENTS MUST INDICATE THE NUMBER AND DATE OF THIS LETTER OF
CREDIT. DOCUMENTS MUST BE FORWARDED TO US BY OVERNIGHT DELIVERY SERVICE TO:
SILICON VALLEY BANK, 3003 TASMAN DRIVE, SANTA CLARA, CA 95054, ATTN: GLOBAL
TRADE FINANCE, STANDBY LETTER OF CREDIT NEGOTIATION SECTION. WE HEREBY AGREE
WITH THE BENEFICIARY THAT DRAFTS DRAWN UNDER AND IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF THIS LETTER OF CREDIT WILL BE DULY HONORED UPON PRESENTATION
TO US ON OR BEFORE THE EXPIRATION DATE OF THIS LETTER OF CREDIT OR ANY
AUTOMATICALLY EXTENDED EXPIRATION DATE. IF ANY INSTRUCTIONS ACCOMPANYING A
DRAWING UNDER THIS LETTER OF CREDIT REQUEST THAT PAYMENT IS TO BE MADE BY
TRANSFER TO YOUR ACCOUNT WITH ANOTHER BANK, WE WILL ONLY EFFECT SUCH PAYMENT BY
FED WIRE TO A U.S. REGULATED BANK, AND WE AND/OR SUCH OTHER BANK MAY RELY ON AN
ACCOUNT NUMBER SPECIFIED IN SUCH INSTRUCTIONS EVEN IF THE NUMBER IDENTIFIES A
PERSON OR ENTITY DIFFERENT FROM THE INTENDED PAYEE. THIS LETTER OF CREDIT IS
SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES (ISP98), INTERNATIONAL CHAMBER OF
COMMERCE, PUBLICATION NO. 590. SILICON VALLEY BANK __[BANK USE]_______________
_____[BANK USE]__________ AUTHORIZED SIGNATURE AUTHORIZED SIGNATURE DocuSign
Envelope ID: 7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances036.jpg]
ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.”
________________________________________ ________________ APPLICANT’S
SIGNATURE(S) DATE IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 3 DocuSign Envelope
ID: 7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances037.jpg]
ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.”
________________________________________ ________________ APPLICANT’S
SIGNATURE(S) DATE IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 4 EXHIBIT A DATE:
_______________ REF. NO. ___________________ AT SIGHT OF THIS DRAFT PAY TO THE
ORDER OF US$_________________ US DOLLARS
_____________________________________________________________________ DRAWN
UNDER SILICON VALLEY BANK, SANTA CLARA, CALIFORNIA, STANDBY LETTER OF CREDIT
NUMBER NO. _______________________ DATED ___________________ TO: SILICON VALLEY
BANK 3003 TASMAN DRIVE _______________________________ SANTA CLARA, CA 95054
(BENEFICIARY'S NAME)
............................................................... Authorized
Signature GUIDELINES TO PREPARE THE DRAFT 1. DATE: ISSUANCE DATE OF DRAFT. 2.
REF. NO.: BENEFICIARY'S REFERENCE NUMBER, IF ANY. 3. PAY TO THE ORDER OF: NAME
OF BENEFICIARY AS INDICATED IN THE L/C (MAKE SURE BENEFICIARY ENDORSES IT ON THE
REVERSE SIDE). 4. US$: AMOUNT OF DRAWING IN FIGURES. 5. USDOLLARS: AMOUNT OF
DRAWING IN WORDS. 6. LETTER OF CREDIT NUMBER: SILICON VALLEY BANK'S STANDBY L/C
NUMBER THAT PERTAINS TO THE DRAWING. 7. DATED: ISSUANCE DATE OF THE STANDBY L/C.
8. BENEFICIARY'S NAME: NAME OF BENEFICIARY AS INDICATED IN THE L/C. 9.
AUTHORIZED SIGNATURE: SIGNED BY AN AUTHORIZED SIGNER OF BENEFICIARY. IF YOU HAVE
QUESTIONS RELATED TO THIS STANDBY LETTER OF CREDIT PLEASE CONTACT US AT
______________. DocuSign Envelope ID: 7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances038.jpg]
ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.”
________________________________________ ________________ APPLICANT’S
SIGNATURE(S) DATE IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 5 EXHIBIT B TRANSFER
FORM DATE: ____________________ TO: SILICON VALLEY BANK 3003 TASMAN DRIVE RE:
IRREVOCABLE STANDBY LETTER OF CREDIT SANTA CLARA, CA 95054 NO. _____________
ISSUED BY ATTN:INTERNATIONAL DIVISION. SILICON VALLEY BANK, SANTA CLARA STANDBY
LETTERS OF CREDIT L/C AMOUNT: ___________________ GENTLEMEN: FOR VALUE RECEIVED,
THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:
_________________________________________________________________________________________
(NAME OF TRANSFEREE)
_________________________________________________________________________________________
(ADDRESS) ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE
LETTER OF CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF
THIS TRANSFER. BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN
SUCH LETTER OF CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE
THE SOLE RIGHTS AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY
AMENDMENTS, WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW
EXISTING OR HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECTLY TO THE
TRANSFEREE WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED
BENEFICIARY. THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE
ASK YOU TO ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECTLY
TO THE TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER. SINCERELY,
_____________________________ (BENEFICIARY’S NAME) _____________________________
(SIGNATURE OF BENEFICIARY) _____________________________ (NAME AND TITLE)
SIGNATURE AUTHENTICATED The name(s), title(s), and signature(s) conform to
that/those on file with us for the company and the signature(s) is/are
authorized to execute this instrument.
_________________________________________________ (Name of Bank)
_________________________________________________ (Address of Bank)
_________________________________________________ (City, State, ZIP Code)
_________________________________________________ (Authorized Name and Title)
_________________________________________________ (Authorized Signature)
_________________________________________________ (Telephone number) DocuSign
Envelope ID: 7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances039.jpg]
IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 1 EXHIBIT X WORK LETTER DOLLAR ALLOWANCE
[SECOND GENERATION SPACE] The Tenant Improvement work (herein “Tenant
Improvements”) shall consist of any work required to complete the Premises
pursuant to plans and specifications approved by both Landlord and Tenant. All
of the Tenant Improvement work shall be performed by a contractor selected by
Landlord, and Landlord may require that one or more designated subtrades be
union contractors. The Tenant Improvements shall be performed in accordance with
the procedures and requirements set forth below. I. ARCHITECTURAL AND
CONSTRUCTION PROCEDURES A. Tenant and Landlord shall approve both (i) a detailed
space plan for the Premises, prepared by AAI, the architect engaged by Landlord
for the work described herein (“Landlord’s Architect”), which includes interior
partitions, ceilings, interior finishes, interior office doors, suite entrance,
floor coverings, window coverings, lighting, electrical and telephone outlets,
plumbing connections, heavy floor loads and other special requirements
(“Preliminary Plan”), and (ii) an estimate, prepared by the contractor engaged
by Landlord for the work herein (“Landlord’s Contractor”), of the cost for which
Landlord will complete or cause to be completed the Tenant Improvements
(“Preliminary Cost Estimate”). To the extent applicable, the Preliminary Plan
shall include Landlord’s building standard tenant improvements, materials and
specifications for the Project. Tenant shall approve or disapprove each of the
Preliminary Plan and the Preliminary Cost Estimate by signing copies of the
appropriate instrument and delivering same to Landlord within 5 business days of
its receipt by Tenant. If Tenant disapproves any matter, Tenant shall specify in
detail the reasons for disapproval and Landlord shall attempt to modify the
Preliminary Plan and the Preliminary Cost Estimate to incorporate Tenant’s
suggested revisions in a mutually satisfactory manner; provided that in no event
shall Tenant have the right to request changes or additions to the Preliminary
Plan for the purpose of utilizing any unused portion of the Landlord
Contribution (as defined below). Landlord and Tenant hereby approve the space
plan prepared by AAI dated 02/15/18, most recently revised 04/16/18, a copy of
which is attached hereto as Schedule 1 to this Exhibit X. Notwithstanding
anything in the Lease to the contrary, Landlord hereby acknowledges and agrees
that the Tenant Improvements as shown on the space plan attached hereto as
Schedule 1 to this Exhibit X shall not be subject to removal upon the expiration
or earlier termination of the Lease. B. Promptly following the request of either
Landlord or Landlord’s architect (which requests may come from time-to-time
during the design and construction period), Tenant shall provide in writing to
Landlord or Landlord’s Architect all specifications and information requested by
Landlord for the preparation of final construction documents and costing,
including without limitation Tenant’s final selection of wall and floor
finishes, complete specifications and locations (including load and HVAC
requirements) of Tenant’s equipment, and details of all other non-building
standard improvements to be installed in the Premises (collectively,
“Programming Information”). Tenant understands that final construction documents
for the Tenant Improvements shall be predicated on the Programming Information,
and accordingly that such information must be accurate and complete. The parties
recognize that the process described in Sections I.A and I.B above is scheduled
to be complete on or before May 30, 2018 and, in order to complete such process
by such date, Tenant will be entitled to make changes to the foregoing without
such changes constituting Tenant Delay (as defined below) only so long as such
changes are made prior to April 30, 2018. C. Upon Tenant’s approval of the
Preliminary Plan and Preliminary Cost Estimate and delivery of the complete
Programming Information, Landlord’s Architect and engineers shall prepare and
deliver to the parties working drawings and specifications for the Tenant
Improvements based on the Preliminary Plan (“Working Drawings and
Specifications”), and Landlord’s Contractor shall prepare a final construction
cost estimate (“Final Cost Estimate”) for the Tenant Improvements in conformity
with the Working Drawings and Specifications. Tenant shall have 5 business days
from the receipt thereof to approve or disapprove the Working Drawings and
Specifications and the Final Cost Estimate, and any disapproval or requested
modification shall be limited to items not contained in the approved Preliminary
Plan or Preliminary Cost Estimate, subject to Tenant’s right to request a Change
pursuant to Section I.D below. Should Tenant disapprove the Working Drawings and
Specifications and the Final Cost Estimate, such disapproval shall be
accompanied by a detailed list of revisions. The parties shall confer and
negotiate in good faith to reach an agreement on revisions to the Working
Drawings and Specifications, and the Final Cost Estimate as a consequence of
such revisions. Any revision so requested by Tenant and accepted by Landlord
shall be incorporated by Landlord’s Architect into a revised set of Working
Drawings and Specifications and Final Cost Estimate, and Tenant shall approve or
disapprove the same in writing within 5 business days of receipt without further
revision. DocuSign Envelope ID: 7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances040.jpg]
IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 2 D. In the event that Tenant
subsequently requests in writing a revision in the approved Working Drawings and
Specifications approved by the parties pursuant to Section I.C above (a
“Change”), then provided such Change is acceptable to Landlord, Landlord shall
advise Tenant by written change order (a “Change Order”) as soon as is practical
of any net cost increase in the Completion Cost above the Final Cost Estimate
(taking into account any cost savings attributable to such Change Order together
with previous Change Orders) and the amount of any Tenant Delay such Change
would cause. Tenant shall approve or disapprove such Change Order and Tenant
Delay, if any, in writing within 2 business days following its receipt from
Landlord. Tenant’s approval of a Change shall be accompanied by Tenant’s payment
of any resulting increase in the Completion Cost in excess of the amount of the
“Landlord Contribution” as defined below. It is understood that Landlord shall
have no obligation to interrupt or modify the Tenant Improvement work pending
Tenant’s approval of a Change Order. In no event shall Landlord have the right
to make any material revisions to the Workings Drawings and Specifications
without Tenant’s prior written consent, which consent shall not be unreasonably
withheld or delayed. E. It is understood that the Preliminary Plan and the
Working Drawings and Specifications, together with any Changes thereto, shall be
subject to the prior approval of Landlord. Landlord shall identify any
disapproved items within 3 business days (or 2 business days in the case of
Changes) after receipt of the applicable document. Should Landlord approve work
that would necessitate any ancillary Building modification or other expenditure
by Landlord, then except to the extent of any remaining balance of the Landlord
Contribution, Tenant shall, in addition to its other obligations herein,
promptly fund the cost thereof to Landlord. F. Notwithstanding any provision in
the Lease to the contrary, and not by way of limitation of any other rights or
remedies of Landlord, if Tenant fails to comply with any of the time periods
specified in this Work Letter, fails otherwise to approve or reasonably
disapprove any submittal within the time period specified herein for such
response (or if no time period is so specified, within 5 business days following
Tenant's receipt thereof), requests any Changes, furnishes inaccurate or
erroneous specifications or other information, or otherwise delays in any manner
the completion of the Tenant Improvements (including without limitation by
specifying materials that are not readily available) or the issuance of an
occupancy certificate (any of the foregoing being referred to in this Lease as a
"Tenant Delay"), then Tenant shall bear any resulting additional construction
cost or other expenses, and the Commencement Date of this Lease shall be deemed
to have occurred for all purposes, including without limitation Tenant's
obligation to pay rent, as of the date Landlord reasonably determines that it
would have been able to deliver the Premises to Tenant but for the collective
Tenant Delays. Notwithstanding the foregoing, except for failure to meet
specified time deadlines, and except for Tenant Delays specified in Landlord’s
response to Change Order requests accepted by Tenant, a Tenant Delay shall not
be deemed to have occurred unless Landlord has provided notice (which may be by
electronic mail to Tenant’s Representative notwithstanding any notice provisions
or requirements in the Lease to the contrary) to Tenant specifying that a Tenant
Delay shall be deemed to have occurred because of actions, inaction or
circumstances specified in the notice in reasonable detail. If such actions,
inaction or circumstances are not cured by Tenant within two (2) business days
after receipt of such notice (“Count Date”), and if such actions, inaction or
circumstances otherwise qualify as a Tenant Delay, then a Tenant Delay shall be
deemed to have occurred commencing as of the Count Date. Should Landlord
determine that the Commencement Date should be advanced in accordance with the
foregoing, it shall so notify Tenant in writing. Landlord's determination shall
be conclusive unless Tenant notifies Landlord in writing, within 5 business days
thereafter, of Tenant's election to contest same pursuant to Section 14.7 of the
Lease. Pending the outcome of such proceedings, Tenant shall make timely payment
of all rent due under this Lease based upon the Commencement Date set forth in
the aforesaid notice from Landlord. G. Landlord shall permit Tenant and its
agents to enter the Premises for at least twenty-one (21) days prior to the
Commencement Date of the Lease in order that Tenant may perform any work to be
performed by Tenant hereunder through its own contractors, subject to Landlord’s
prior written approval, and in a manner and upon terms and conditions and at
times satisfactory to Landlord’s representative. The foregoing license to enter
the Premises prior to the Commencement Date is, however, conditioned upon
Tenant’s contractors and their subcontractors and employees working in harmony
and not interfering with the work being performed by Landlord. If at any time
that entry shall cause disharmony or interfere with the work being performed by
Landlord, this license may be withdrawn by Landlord upon 24 hours written notice
to Tenant. That license is further conditioned upon the compliance by Tenant’s
contractors with all requirements imposed by Landlord on third party contractors
and subcontractors, including without limitation the maintenance by Tenant and
its contractors and subcontractors of workers’ compensation and public liability
and property damage insurance in amounts and with companies and on forms
satisfactory to Landlord, with certificates of such insurance being furnished to
Landlord prior to proceeding with any such entry. The entry shall be DocuSign
Envelope ID: 7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances041.jpg]
IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 3 deemed to be under all of the
provisions of the Lease except as to the covenants to pay Rent, Operating
Expenses or utilities used during Business Hours unless Tenant commences
business activities within the Premises. Landlord shall not be liable in any way
for any injury, loss or damage which may occur to any such work being performed
by Tenant, the same being solely at Tenant’s risk. In no event shall the failure
of Tenant’s contractors to complete any work in the Premises extend the
Commencement Date. H. Tenant hereby designates Kevin Brown, Telephone No. (707)
330-0307, as its representative, agent and attorney-in-fact for the purpose of
receiving notices, approving submittals and issuing requests for Changes, and
Landlord shall be entitled to rely upon authorizations and directives of such
person(s) as if given directly by Tenant. Tenant may amend the designation of
its construction representative(s) at any time upon delivery of written notice
to Landlord. II. COST OF TENANT IMPROVEMENTS A. Landlord shall complete, or
cause to be completed, the Tenant Improvements, at the construction cost shown
in the approved Final Cost Estimate (subject to the provisions of this Work
Letter), in accordance with final Working Drawings and Specifications approved
by both Landlord and Tenant. Landlord shall pay towards the final construction
costs (“Completion Cost”) as incurred a maximum of $2,436,900.00 (“Landlord
Contribution”), based on $75.00 per rentable square foot of the Premises. Tenant
shall pay the difference between the Final Cost Estimate and Landlord’s
Contribution, if any, plus any costs due to Tenant Delays as specified in this
Work Letter and any net increases above the Final Cost Estimate as set forth in
approved Change Orders, to the extent such Tenant Delay costs or Change Order
costs exceed the Landlord’s Contribution. The amounts to be paid by Tenant for
the Tenant Improvements pursuant to this Section II.A are sometimes cumulatively
referred to herein as the “Tenant’s Contribution”. Notwithstanding anything to
the contrary herein, in no event shall Tenant’s Contribution exceed the sum of
(i) the Final Cost Estimate and (ii) any net increases above the Final Cost
Estimate as set forth in approved Change Orders or due to Tenant Delays, subject
to Section I.C above. If the actual cost of completion of the Tenant
Improvements is less than the maximum amount provided for the Landlord
Contribution, such savings shall inure to the benefit of Landlord and Tenant
shall not be entitled to any credit or payment or to apply the savings toward
additional work. The Tenant Improvements shall be constructed by Landlord in
accordance with all rules, regulations, codes, ordinances, statutes, and laws of
any governmental or quasi- governmental authority in effect as of the date of
the issuance of the applicable building permit(s) therefor, and in a good and
workman-like manner using material and equipment of new and otherwise of good
quality. Landlord shall use commercially reasonable efforts to obtain standard
warranties on the Tenant Improvements that Tenant is responsible for maintaining
under the Lease and shall assign to Tenant, or otherwise cooperate to make
available to Tenant the benefit of, all such warranties. B. The Completion Cost
shall include all direct costs of Landlord in completing the Tenant
Improvements, including but not limited to the following: (i) payments made to
architects, engineers, contractors, subcontractors and other third party
consultants in the performance of the work, (ii) permit fees and other sums paid
to governmental agencies, (iii) costs of all materials incorporated into the
work or used in connection with the work (excluding any furniture, fixtures and
equipment relating to the Premises), and (iv) keying and signage costs. The
Completion Cost shall not include (a) costs for improvements which are not shown
on or described in the Drawings and Specifications unless otherwise approved by
Tenant; (b) costs incurred due to the presence of Hazardous Materials in the
Project or surrounding area; (c) attorneys’ fees incurred in connection with
negotiation of construction contracts, and attorneys’ fees, experts’ fees and
other costs in connection with disputes with third parties; or (d) interest and
other costs of financing construction costs. The Completion Cost shall also
include an administrative/supervision fee to be paid to Landlord in the amount
of 3% of the Landlord Contribution. C. Prior to start of construction of the
Tenant Improvements, Tenant shall pay to Landlord the amount of the Tenant
Contribution set forth in the approved Final Cost Estimate. If Tenant defaults
beyond applicable cure periods in the payment of any sums due under this Work
Letter, Landlord shall (in addition to all other remedies) have the same rights
as in the case of Tenant’s failure to pay rent under the Lease. DocuSign
Envelope ID: 7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances042.jpg]
IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 1 SCHEDULE 1 PRELIMINARY PLAN DocuSign
Envelope ID: 7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A



--------------------------------------------------------------------------------



 
[a249082ehealthinsurances043.jpg]
IOPLEGAL-4-47 4/24/2018 - 249082 - 0.11 1 EXHIBIT Y PROJECT DESCRIPTION DocuSign
Envelope ID: 7CCC5BBD-E005-4A99-BDC3-12BBFCE51E1A



--------------------------------------------------------------------------------



 